EXHIBIT 10.1

EXECUTION COPY

--------------------------------------------------------------------------------

 

 

18% Subordinated Secured Notes due March 31, 2007

 

 

 

PURCHASE AGREEMENT

 

 

among

 

 

HORIZON OFFSHORE, INC.,

as Issuer

 

 

THE GUARANTORS LISTED ON THE SIGNATURE PAGES HEREOF,

as Guarantors

 

 

and

 

 

THE PURCHASERS LISTED ON THE SIGNATURE PAGES HEREOF,

as Initial Purchasers

 

 

 

Dated as of May 27, 2004

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE 1.  AUTHORIZATION OF NOTES; SALE AND PURCHASE OF NOTES; INVESTMENT
REPRESENTATIONS *

1

      SECTION 1.1. Authorization of Notes

1

  SECTION 1.2. Sale and Purchase of Notes 1   SECTION 1.3. Investment
Representations 2   SECTION 1.4. Subordination of Notes; Security 4        
ARTICLE 2.  TERMS OF THE NOTES 4         SECTION 2.1. Interest 4   SECTION 2.1.1
Interest Rate 4   SECTION 2.1.2 Post-Default Rates 5   SECTION 2.1.3 Payment
Dates 5   SECTION 2.2. Principal Payments; Voluntary Prepayments; Mandatory
Prepayments 5   SECTION 2.3 Payments, Interest Rate Computations, Other
Computations, etc 6   SECTION 2.4 Additional Notes 6   SECTION 2.5 Proration of
Payments 7   SECTION 2.6 Setoff 8   SECTION 2.7 Tax Treatment 8         ARTICLE
3. COLLATERAL MATTERS 8           SECTION 3.1. Appointment of Collateral Agent 8
    ARTICLE 4. CONDITIONS TO CLOSING 9           SECTION 4.1. Resolutions, etc.
9   SECTION 4.2. No Contest, etc. 9   SECTION 4.3. Certificate as to Completed
Conditions, Warranties, No Default, etc. 10   SECTION 4.4. Compliance with
Requirements of Law 10   SECTION 4.5. Opinions of Counsel 10   SECTION 4.6.
Closing Expenses, etc. 10   SECTION 4.7. Security Documents. 10   SECTION 4.8.
Other Documents, Certificates, etc. 11   SECTION 4.9. Satisfactory Legal Form..
11   SECTION 4.10 Amendment and Waiver of Credit Facilities. 11   SECTION 4.11.
IEC Parent Guarantee. 11         ARTICLE 5.   WARRANTIES, ETC. 11          
SECTION 5.1. Organization, Power, Authority, etc. 11   SECTION 5.2. Due
Authorization. 12   SECTION 5.3. Validity, etc. 12   SECTION 5.4. Capitalization
of the Issuer 12   SECTION 5.5. Financial Information; Solvency. 12   SECTION
5.6. Material Adverse Change. 13   SECTION 5.7. Absence of Default 13   SECTION
5.8. Litigation, Legislation, etc. 13   SECTION 5.9. Use of Proceeds;
Regulations T, U and X. 13   SECTION 5.10. Government Regulation. 14   SECTION
5.11. Taxes. 14   SECTION 5.12. ERISA. 14   SECTION 5.13. Labor Controversies.
14   SECTION 5.14. Ownership of Properties. 14   SECTION 5.15. Intellectual
Property. 14   SECTION 5.16. Accuracy of Information. 15   SECTION 5.17.
Insurance. 15   SECTION 5.18. Certain Indebtedness. 15   SECTION 5.19. Company
Actions. 15   SECTION 5.20. Consents. 16   SECTION 5.21. Contracts. 16   SECTION
5.22. Condition of Property. 16   SECTION 5.23. Subsidiaries. 16   SECTION 5.24.
No Offering of Notes. 16   SECTION 5.25. Collateral and Security Documents. 16  
SECTION 5.26. No Registration Required. 16   SECTION 5.27. Private Placement 17
  SECTION 5.28. Tax Treatment of Contingencies. 17   SECTION 5.29. IEC Contract.
17         ARTICLE 6.   COVENANTS 17           SECTION 6.1. Covenants. 17  
SECTION 6.1.1. Information. 17   SECTION 6.1.2. Payment of Obligations. 18  
SECTION 6.1.3. Corporate Existence; Mergers. 18   SECTION 6.1.4. Compliance with
Law. 18   SECTION 6.1.5. Further Assurance. 18   SECTION 6.1.6. Cross
Collateralization. 18   SECTION 6.1.7. Perfection and Validity of Security
Interests. 19   SECTION 6.1.8. Additional Guarantees. 19   SECTION 6.1.9. Form
D. 20   SECTION 6.1.10. Use of Proceeds of Equity Offerings. 20   SECTION
6.1.11. Iroquois and Pemex May Costero Collateral; etc. 20   SECTION 6.1.12.
Liens. 21   SECTION 6.1.13. Affiliate Transaction. 21   SECTION 6.1.14. Other
Indebtedness. 21   SECTION 6.1.15. Business Activities. 22   SECTION 6.1.16.
Anti-Layering. 22   SECTION 6.1.17. Pemex Contract 22   SECTION 6.1.18.
Restricted Payments, etc. 22   SECTION 6.1.19. Asset Dispositions, etc. 23  
SECTION 6.1.20. Limitation on Restrictions on Subsidiary Dividends. 23   SECTION
6.1.21. Stay, Extension and Usury Laws. 23   SECTION 6.1.22. Board of Directors.
23   SECTION 6.1.23. IEC Contract. 24         ARTICLE 7.   EVENTS OF DEFAULT 24
          SECTION 7.1. Events of Default 24   SECTION 7.1.1. Non-Payment of
Obligations. 24   SECTION 7.1.2. Non-Performance of Certain Covenants. 24  
SECTION 7.1.3. Defaults Under Other Documents; Non-Performance of Other
Obligations. 25   SECTION 7.1.4. Bankruptcy, Insolvency, etc. 25   SECTION
7.1.5. Breach of Warranty. 25   SECTION 7.1.6. Default on Other Indebtedness,
Contracts, etc. 26   SECTION 7.1.7. Judgments. 26   SECTION 7.1.8. Invalidity of
Guarantees. 26   SECTION 7.1.9. Change of Control 26   SECTION 7.2. Action if
Bankruptcy. 26   SECTION 7.3. Action if Other Event of Default 26        
ARTICLE 8.   GUARANTEE 27           SECTION 8.1. The Guarantee. 27   SECTION
8.2. Demand by the Noteholders. 28   SECTION 8.3. Enforcement of Guarantee. 28  
SECTION 8.4. Waivers. 28   SECTION 8.5. Benefits of Guarantee. 29   SECTION 8.6.
Modification of Notes, etc. 29   SECTION 8.7. Reinstatement 30   SECTION 8.8.
Waiver of Subrogation, etc. 30   SECTION 8.9. Election of Remedies, etc. 30  
SECTION 8.10. Subordination of Guarantees 31   SECTION 8.11. Continuing
Guarantee. 31   SECTION 8.12. Contribution. 31   SECTION 8.13. Savings Clause 31
        ARTICLE 9.   DEFINITIONS 32           SECTION 9.1. Defined Terms. 32  
SECTION 9.2. Use of Defined Terms. 44   SECTION 9.3. Cross-References. 44  
SECTION 9.4. Accounting and Financial Determinations. 44         ARTICLE 10.  
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES. 44           SECTION 10.1.
Registration of Notes. 44   SECTION 10.2. Transfer and Exchange of Notes. 44  
SECTION 10.3. Replacement of Notes. 45         ARTICLE 11.   MISCELLANEOUS 45  
        SECTION 11.1. Waivers, Amendments, etc. 45   SECTION 11.2. Notices. 47  
SECTION 11.3. Costs and Expenses. 48   SECTION 11.4. Indemnification. 48  
SECTION 11.5. Survival 50   SECTION 11.6. Severability. 50   SECTION 11.7.
Headings. 50   SECTION 11.8. Counterparts, Effectiveness, etc. 50   SECTION
11.9. Governing Law; Entire Agreement 50   SECTION 11.10. Successors and
Assigns. 52   SECTION 11.11. Other Transactions. 52   SECTION 11.12.
Confidentiality. 52   SECTION 11.13. Waiver of Jury Trial, etc. 52   SECTION
11.14. Limitation of Liability. 52   SECTION 11.15. Usury Savings Clause. 53    
    ARTICLE 12.   SUBORDINATION OF INDEBTEDNESS 53           SECTION 12.1.
Subordination. 54   SECTION 12.2. Subordination in Event of Insolvency or
Liquidation, Etc. 54   SECTION 12.3. Turnover of Improper Payments. 54   SECTION
12.4. Subrogation. 54   SECTION 12.5. Reinstatement 54   SECTION 12.6. Obligors’
Obligations Absolute. 54   SECTION 12.7. Certain Payments and Distributions. 55
  SECTION 12.8. Legend. 55   SECTION 12.9. No Waiver or Impairment of
Subordination Provisions. 55   SECTION 12.10. Exclusion for Collateral 55  
SECTION 12.11 Reliance by Senior Lenders on Subordination Provisions. 55

SCHEDULES AND EXHIBITS

Schedule 1 -   Disclosure Schedule Schedule 2 -

Notes Purchased by Initial Purchasers

Schedule 3 - Security Documents Schedule 4 - Senior Debt Documents Exhibit A -

Form of Note

Exhibit B - Form of Agreement to Be Bound as Guarantor

SCHEDULES AND EXHIBITS

Schedule 1 - Disclosure Schedule

Schedule 2 - Notes Purchased by Initial Purchasers

Schedule 3 - Security Documents

Schedule 4 - Senior Debt Documents

Exhibit A - Form of Note

Exhibit B - Form of Agreement to Be Bound as Guarantor

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of May 27, 2004, among HORIZON OFFSHORE, INC.,
a Delaware corporation (the "Issuer"), the guarantors listed on the signature
pages hereof (the "Guarantors"), the purchasers listed on the signature pages
hereof, as initial purchasers (the "Initial Purchasers"), and each other Person
that may hereafter become a registered holder of a Note in accordance with
Article 10 below (the Initial Purchasers and any such holder, individually a
"Noteholder", and collectively, the "Noteholders").

W I T N E S S E T H

:



RECITALS

:



A.        The Issuer desires to issue (1) $18,750,000 aggregate principal amount
of its 18% Subordinated Secured Notes due March 31, 2007 and (2) up to an
additional $6,250,000 aggregate principal amount of its 18% Subordinated Secured
Notes due March 31, 2007 at the option of the Noteholders in accordance with
Section 2.4(b) hereof; and

B.        The Initial Purchasers are willing, on the terms and conditions set
forth herein, to purchase such Notes on the date hereof.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows (with certain terms defined in Article 9):

ARTICLE 1
AUTHORIZATION OF NOTES; SALE AND PURCHASE
OF NOTES; INVESTMENT REPRESENTATIONS

SECTION 1.1.        Authorization of Notes     (a) The Issuer hereby authorizes
the issuance and sale of Eighteen Million Seven Hundred Fifty Thousand Dollars
($18,750,000) aggregate principal amount of its 18% Subordinated Secured Notes
due March 31, 2007 (the "Notes"; such term to include (i) any such notes issued
in exchange or substitution therefor or renewal thereof pursuant to Section 10.2
or Section 10.3, (ii) any Additional Notes and (iii) unless the context
indicates otherwise, the related Guarantees). The Notes shall be substantially
in the form of Exhibit A.

(b)        The Notes are being offered and sold to the Initial Purchasers
without being registered under the Securities Act, in reliance upon Section 4(2)
thereof and/or Regulation D thereunder. In connection with this Agreement, the
other Documents and the transactions contemplated hereby and thereby, each
Initial Purchaser agrees that it is acting solely for itself and not as agent,
and shall not be deemed to be acting as agent, for any other Initial Purchaser.

SECTION 1.2.        Sale and Purchase of Notes.     Subject to the terms and
conditions of this Agreement, the Issuer will issue and sell to the Initial
Purchasers, and the Initial Purchasers, acting severally and not jointly, agree
to purchase the Notes in the respective amounts set forth in Schedule 2 attached
hereto, at the purchase price set forth therein (the "Purchase Price"). The sale
and purchase of such Notes (the "Closing") will occur at the offices of King &
Spalding LLP, 1100 Louisiana, Suite 4000, Houston, Texas 77002 at 10:00 a.m., on
May 27, 2004 (the "Closing Date"). At the Closing, the Issuer shall deliver such
Notes to the Initial Purchasers in such denominations as the Initial Purchasers
shall request, dated as of the Closing Date, against delivery by the Initial
Purchasers to the Issuer of immediately available funds in the amount of the
Purchase Price by wire transfer to the account of Horizon Offshore Contractors,
Inc., account number 159506 at Southwest Bank of Texas, N.A., Houston, Texas,
ABA No. 113011258. If the Issuer shall fail to tender such Notes to the Initial
Purchasers as provided in this Section 1.2, or any of the conditions specified
in Article 4 shall have not been fulfilled to the satisfaction of the Initial
Purchasers, the Initial Purchasers shall have no obligations under this
Agreement, without waiving any rights they may have by reason of such failure or
such nonfulfillment.

SECTION 1.3.        Investment Representations.        Each of the Initial
Purchasers, severally and not jointly, represents and warrants to the Issuer:

(a)        (i) it is knowledgeable, sophisticated and experienced in making, and
is qualified to make, decisions with respect to investments in securities
representing an investment decision like that involved in the purchase of the
Notes, and has requested, received, reviewed and considered all information it
deems relevant in making an informed decision to purchase the Notes; (ii) it is
acquiring the Notes set forth in Schedule 2 attached hereto in the ordinary
course of its business and for its own account for investment only and with no
present intention of distributing any of such Notes or any arrangement or
understanding with any other persons regarding the distribution of such Notes;
(iii) it will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Notes except in compliance with the
Securities Act and any applicable state securities laws; (iv) it, or its
representatives, if any, have been furnished with, or have had access to, all
materials relating to the business, finances and operations of the Issuer and
the Guarantors (including all reports filed with the Commission) and materials
relating to the offer and sale of the Notes which have been requested by such
Initial Purchaser; such Initial Purchaser, or its representatives, if any, have
been afforded the opportunity to ask questions of the Issuer and the Guarantors;
and neither such inquiries nor any other due diligence investigations conducted
by such Initial Purchaser, or its representatives, if any, shall modify, amend
or affect such Initial Purchaser’s right to rely on the Issuer’s and the
Guarantors’ representations and warranties contained in Article 5 below; and (v)
it understands that its investment in the Notes involves a significant degree of
risk, including a risk of total loss of its investment, and it is fully aware of
and understands all the risks related to its purchase of the Notes.

(b)        it has all necessary power and authority to execute and deliver this
Agreement; this Agreement has been duly authorized by it; assuming that this
Agreement is the valid and binding agreement of each of the parties thereto,
other than such Initial Purchaser, this Agreement constitutes a valid and
binding agreement of such Initial Purchaser, enforceable against such Initial
Purchaser in accordance with its terms, subject, as to enforcement of remedies,
to bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
rights of creditors generally and to the effect of general principals of equity.

(c)        it understands that the Notes are being offered in transactions not
involving any public offering within the meaning of the Securities Act, that the
Notes have not been and will not be registered under the Securities Act and that
(i) if in the future it decides to offer, resell, pledge or otherwise transfer
any of the Notes, such Notes may be offered, resold, pledged or otherwise
transferred only (a) to the Issuer, (b) in the United States to a person whom
the seller reasonably believes is a qualified institutional buyer in a
transaction meeting the requirements of Rule 144A under the Securities Act, (c)
pursuant to an exemption from registration under the Securities Act provided by
Rule 144 thereunder (if available), (d) to an accredited investor in a
transaction exempt from the registration requirements of the Securities Act, or
(e) pursuant to an effective registration statement under the Securities Act, in
each of cases (a) through (e) in accordance with any applicable securities laws
of the states and other jurisdictions of the United States, and that (ii) such
Initial Purchaser will, and each subsequent holder is required to, notify any
subsequent purchaser of the Notes from it of the resale restrictions referred to
in (i) above.

(d)        it understands that the Notes will bear a legend to the following
effect unless the Issuer determines otherwise in compliance with applicable law:

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY BE
RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT
PROVIDED BY RULE l44A THEREUNDER.

THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) THIS NOTE
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO THE ISSUER
THEREOF, (II) IN THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III)
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY
RULE 144 THEREUNDER (IF AVAILABLE), (IV) TO AN ACCREDITED INVESTOR IN A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR
(V) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
EACH OF CASES (I) THROUGH (V) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF THE STATES AND OTHER JURISDICTIONS OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS
NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTIONS
1271, 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE. THE ISSUE PRICE OF THIS
NOTE IS $800.00 PER PRINCIPAL AMOUNT OF $1,000 AT MATURITY; THE ISSUE DATE IS
MAY 27, 2004. THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THIS NOTE WILL BE
DETERMINED IN ACCORDANCE WITH SECTION 1272(a)(6) OF THE INTERNAL REVENUE CODE.

(e)        it understands that no United States federal or state agency or any
other government or governmental agency has passed upon or made any
recommendation or endorsement of the Notes or the fairness or suitability of the
investment in the Notes nor have such authorities passed upon or endorsed the
merits of the offering of the Notes.

(f)        its principal executive offices are in the jurisdiction set forth
immediately below such Initial Purchaser’s signature on the signature page
hereto.

(g)        it is an "accredited investor" (as defined in Rule 501(a) of
Regulation D under the Securities Act) or a "qualified institutional buyer" (as
defined in 144A(a)(1) under the Securities Act).

(h)        it acknowledges that the Obligors and others will rely upon the truth
and accuracy of the foregoing acknowledgements, representations and agreements;
it agrees that if any of the acknowledgements, representations or agreements
such Initial Purchaser is deemed to have made in connection with its purchase of
Notes is no longer accurate, it shall promptly notify the Issuer; if any Initial
Purchaser is purchasing Notes as a fiduciary or agent for one or more investor
accounts, such Initial Purchaser represents that it has sole investment
discretion with respect to each of those accounts and full power to make the
above acknowledgements, representations and agreements on behalf of each
account.

SECTION 1.4.        Subordination of Notes; Security.     The Indebtedness
evidenced by the Notes and the Guarantees shall be subordinate and junior in
right of payment to Senior Debt in the manner and to the extent provided in
Articles 8 and 12 and, except as provided herein with respect to certain
Collateral, shall rank equal in right of payment to the Existing Subordinated
Notes (and related guarantees thereof, respectively). The Notes shall be secured
by the Security Documents.

ARTICLES 2.

TERMS OF THE NOTES

SECTION 2.1        Interest.   Interest on the outstanding principal amount of
the Notes and other outstanding Obligations shall accrue and be payable in
accordance with this Section 2.1.

SECTION 2.1.1        Interest Rate.    Subject to Section 2.1.2, the Notes shall
accrue interest from their respective dates of issuance at a rate of 18% per
annum; provided, however, that if the Mexican Pledge Agreement is not duly
registered by the Public Registry of Commerce of Mexico City on or prior to July
9, 2004, then the Notes shall accrue interest at a rate of 1% per annum above
the rate otherwise applicable to the Notes from such date until such time as the
Mexican Pledge Agreement is so duly registered.

SECTION 2.1.2        Post-Default Rates. From and after the occurrence of an
Event of Default and during the continuance thereof, interest shall accrue
(after as well as before judgment) on the outstanding principal amount of the
Notes and on other Obligations that are due and payable (including, to the
extent permitted by applicable law, interest on overdue interest) at a rate per
annum equal to the Post-Default Rate; provided that upon the cessation or cure
of such Event of Default (and any other Event of Default that may have occurred
and be continuing) the Notes again shall bear interest at the rate provided in
Section 2.1.1.

SECTION 2.1.3        Payment Dates. Accrued interest on the Notes shall be
payable, without duplication:

(a)        on the Stated Maturity Date;

(b)       with respect to any portion of the Notes prepaid or repaid pursuant to
Section 2.2, on the date such prepayment or repayment is due   as provided in
Section 2.2 and, in the case of a voluntary prepayment, on the date set forth in
any notice required for such prepayment;

(c)        on each Quarterly Payment Date;

(d)        on the date of acceleration of the Notes pursuant to Section 7.2 or
7.3; and

(e)        in the case of interest accruing at the Post-Default Rate, upon
demand.

SECTION 2.2.        Principal Payments; Voluntary Prepayments; Mandatory
Prepayments.     (a) The Issuer will make payment in full of all unpaid
principal of the Notes on the Stated Maturity Date (or such earlier date as the
Notes may become or be declared due and payable pursuant to Article 7).

(b)        Prior to the Stated Maturity Date, the Issuer may from time to time
on any Business Day, make a voluntary prepayment (allocated on a pro rata basis
to each Noteholder), in whole or in part, of the outstanding principal amount of
the Notes; provided, however, that (i) the Issuer shall allocate the amount of
any such voluntary prepayment between the Notes and the Existing Subordinated
Notes on a pro rata basis based on the aggregate principal amount of the Notes
and Existing Subordinated Notes then outstanding; (ii) all such voluntary
prepayments shall require at least three (3) Business Days prior written notice
to the Noteholders, (iii) all such voluntary prepayments shall be in a minimum
amount of $1,000,000 (subject to the Issuer’s right to prepay in full the entire
unpaid principal amount of the Notes), and (iv) as to the voluntary prepayment
in full of the Notes, such prepayment shall require at least five (5) Business
Days prior written notice to the Noteholders.

(c)        Prior to the Stated Maturity Date, subject to full payment and
satisfaction of prior Liens on the Collateral permitted by this Agreement, the
Issuer shall, following the receipt of any funds from any Person by the Issuer,
any other Obligor or any other Person, including, without limitation, any
proceeds from a sale, issuance, conveyance, transfer, lease or other disposition
of, and any payments made for fees, costs or expenses under, or as compensation,
indemnification or settlement or compromise of claims or law suits for, in
connection with or related to, all or any portion of the Collateral, apply all
of such funds to make a prepayment (allocated on a pro rata basis to each
Noteholder and subject to the rights of the Existing Noteholders and to the
terms of the Amended Collateral Agency Agreement), in whole or in part, of the
outstanding principal amount of the Notes. The Issuer shall send a notice of
such prepayment, promptly following the receipt of such proceeds, providing
three (3) Business Days prior notice to the Noteholders.

SECTION 2.3        Payments, Interest Rate Computations, Other Computations,
etc.     All payments by the Issuer of the principal of or interest on the Notes
shall be made by the Issuer to the Noteholders pro rata according to the unpaid
principal amounts of their respective Notes. All other amounts payable to any
Noteholder under this Agreement or any other Document shall be paid to such
Noteholder entitled thereto. Subject to Section 2.4, all such payments required
to be made to such Noteholder shall be made, without setoff, deduction or
counterclaim, not later than 2:00 p.m., New York City time, on the date due, in
immediately available funds, to such account as each Noteholder shall specify
from time to time by notice to the Issuer. Funds received after that time shall
be deemed to have been received by the Noteholders on the next following
Business Day. All interest shall be computed on the basis of a 360-day year
consisting of twelve 30-day months. Whenever any payment to be made shall
otherwise be due on a day which is not a Business Day, such payment shall be
made on the immediately succeeding Business Day and such extension of time shall
be included in the computation of accrued interest.

SECTION 2.4.        Additional Notes.        (a) The Issuer shall pay any
interest due on any Quarterly Payment Date in cash to the extent that such
payment is not prohibited by the Senior Debt Documents. To the extent that the
Issuer is prohibited by the Senior Debt Documents from paying all or part of any
interest due on any Quarterly Payment Date in cash, then the Issuer shall issue
to each Noteholder Additional Notes (allocated on a pro rata basis to each
Noteholder) in an aggregate principal amount equal to the amount of interest due
to such Noteholder that is not paid in cash.

(b)        The Noteholders shall have the option, but not the obligation, to
purchase from time to time up to $5,000,000 aggregate purchase price of
Additional Notes in accordance with the procedures set forth below. In the event
that any or all of the Noteholders elect to purchase Additional Notes pursuant
to the immediately preceding sentence, the Issuer agrees to issue such
Additional Notes on the same terms and conditions set forth in this Agreement.
If any Noteholder elects to purchase Additional Notes pursuant to this
Section 2.4(b), such Noteholder shall give five (5) Business Days prior written
notice of such election and the aggregate purchase price of such intended
purchase to the Issuer and the other Noteholders and shall give such other
Noteholders an opportunity to purchase Additional Notes pursuant to this
Section 2.4(b). In the event that the aggregate purchase price of Additional
Notes that all of the Noteholders intend to purchase exceeds $5,000,000, then
the amount of Additional Notes to be issued and sold to each Noteholder shall be
reduced on as nearly a pro rata basis as practicable. The Issuer shall issue to
each Noteholder electing to purchase Additional Notes pursuant to this
Section 2.4(b) an aggregate principal amount of Additional Notes equal to the
sum of (x) the purchase price for such Additional Notes to be paid by such
Noteholder pursuant to this Section 2.4(b) and (y) twenty-five percent (25%) of
such purchase price to be paid by such Noteholder pursuant to this
Section 2.4(b). Notwithstanding anything to the contrary in this Section 2.4(b),
the aggregate purchase price for all Additional Notes issued at any one time
pursuant to this Section 2.4(b) shall be not less than $100,000 and shall be in
integral multiples thereof. The aggregate purchase price for any Additional
Notes issued pursuant to this Section 2.4(b) shall be reduced pro rata among the
Noteholders then electing to purchase Additional Notes (based upon the purchase
price each such Noteholder has elected to pay) to the extent necessary to comply
with the immediately preceding sentence.

(c)        If the Issuer issues Additional Notes pursuant to this Section 2.4,
then the Issuer shall deliver to the Noteholders to which such Additional Notes
are to be issued an opinion of counsel satisfactory to such Noteholder that: (1)
each such Additional Note (and the Guarantees thereof) (A) has been duly
authorized, executed and delivered by the Issuer and the Guarantors, and (B)
constitutes a legal, valid and binding obligation of the Issuer or the relevant
Guarantor, as applicable, enforceable in accordance with its terms subject, as
to enforcement of remedies, to bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting rights of creditors generally and to the
effect of general principles of equity; and (2) the issuance and delivery of
such Additional Notes (and the Guarantees thereof) complies with all
Requirements of Law, including, without limitation, all federal and state
securities laws.

SECTION 2.5.        Proration of Payments.     (a) The Issuer shall not, and
shall not permit any of its Subsidiaries to, prepay or otherwise retire in whole
or in part, or purchase or otherwise acquire, directly or indirectly, any Notes
held by any Noteholder unless the Issuer or such Subsidiary shall have offered
to prepay or otherwise retire, purchase or acquire, as the case may be, the same
proportion of the aggregate principal amount of the Notes held by each other
Noteholder at the time outstanding upon the same terms and conditions. Any Notes
prepaid or otherwise retired, purchased or acquired by the Issuer or any of its
Subsidiaries, shall not be deemed to be outstanding for any purpose under this
Agreement.

(b)        If any Noteholder shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of setoff or otherwise) on account of
principal of or interest on the Notes or other Obligations in excess of such
Noteholder’s pro rata share of payments then or therewith obtained thereon by
all Noteholders, such Noteholder which has received in excess of its pro rata
share shall purchase from the other Noteholders such participations in the Notes
or other Obligations held by them as shall be necessary to cause such purchaser
to share the excess payment or other recovery ratably with each of them;
provided, however, that if all or any portion of the excess payment or other
recovery is thereafter recovered from such purchasing holder, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest. The Issuer agrees that any Noteholder so purchasing a
participation from another Noteholder pursuant to this Section 2.5 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 2.6) with respect to such participation as fully as if such
Noteholder were the direct creditor of the Issuer in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law, any Noteholder receives a secured claim in lieu of a setoff to which this
Section 2.5 applies, such Noteholder shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Noteholders under this Section 2.5 to share in the benefits of any
recovery on such secured claim.

(c)        Notwithstanding anything in this Section 2.5 to the contrary, the
Issuer shall be permitted to exchange Notes for consideration consisting only of
common equity of the Issuer at any time, without making a pro rata offer to
other Noteholders.

SECTION 2.6.        Setoff.      In addition to and not in limitation of any
rights of any Noteholder under applicable law, each Noteholder shall, upon the
occurrence and during the continuance of any Event of Default, have the right to
appropriate and apply to the payment of the Obligations owing to it (whether or
not then due), and (as security for such Obligations) the Issuer hereby grants
to each Noteholder, a continuing security interest in, any and all balances,
credits, deposits, accounts or moneys of such Issuer then or thereafter
maintained with such Noteholder; provided, however, that any such appropriation
and application shall be subject to the provisions of Section 2.5.

SECTION 2.7.        Tax Treatment.     For United States federal income tax
purposes, the Issuer, and each Noteholder by purchasing Notes, agrees to treat
the Notes as indebtedness of the Issuer to which Section 1272(a)(6) of the
Internal Revenue Code applies. Original issue discount on the Notes for U.S.
federal income tax purposes shall be computed by the Issuer in accordance with
Section 1272(a)(6) of the Internal Revenue Code; provided, however, that any
assumptions made by the Issuer in making such computation shall be subject to
the approval of the Noteholders.

ARTICLE 3.

COLLATERAL MATTERS

SECTION 3.1.        Appointment of Collateral Agent.     Elliott Associates,
L.P., a Delaware limited partnership with its principal place of business in New
York, is hereby appointed the initial collateral agent (in such capacity, the
"Collateral Agent") to act on behalf of the Noteholders in connection with the
Collateral and pursuant to the provisions of the Amended Collateral Agency
Agreement and the other Security Documents. Subject to the provisions of the
Amended Collateral Agency Agreement, the Collateral Agent shall hold all
Collateral granted pursuant to the Security Documents for the equal and ratable
benefit of itself and the Noteholders. Subject to the provisions of the Amended
Collateral Agency Agreement and the other Security Documents, (a) the Collateral
Agent will execute and deliver the Collateral Agency Agreement Amendment and the
other Security Documents and act in accordance with the terms thereof, (b) the
Collateral Agent may, in its sole discretion and without the consent of the
Noteholders, take all actions it deems necessary or appropriate in order to (i)
enforce any of the terms of the Security Documents and (ii) collect and receive,
for the benefit of the Noteholders, any and all amounts payable in respect of
the Obligations, and (c) the Collateral Agent shall have power to institute and
to maintain such suits and proceedings as it may deem expedient to prevent any
impairment of the Collateral by any act that may be unlawful or in violation of
the Security Documents or this Agreement, and such suits and proceedings as the
Collateral Agent may deem expedient to preserve or protect its interests and the
interests of the Noteholders in the Collateral (including the power to institute
and maintain suits or proceedings to restrain the enforcement of or compliance
with any legislative or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid if the enforcement of, or compliance with,
such enactment, rule or order would impair the security interest thereunder or
be prejudicial to the interests of the Noteholders or the Collateral Agent).
Notwithstanding the foregoing, the Collateral Agent may, at the expense of the
Issuer, request the direction of the Required Holders with respect to any such
actions and, upon receipt of the written consent of the Required Holders, shall
take such actions, subject in each case to the provisions of the Amended
Collateral Agency Agreement and the other Security Documents. Reference is made
to the Amended Collateral Agency Agreement with respect to the appointment of a
successor Collateral Agent in the event of resignation or removal of the initial
Collateral Agent or any successor Collateral Agent.

ARTICLE 4.

CONDITIONS TO CLOSING

The several obligations of the Initial Purchasers to purchase the Notes on the
Closing Date shall be subject to the prior or concurrent satisfaction of each of
the conditions precedent set forth in this Article 4.

SECTION 4.1.        Resolutions, etc.        The Initial Purchasers shall have
received:

(a)        a certificate, dated the Closing Date, of the Secretary or an
assistant secretary of each Obligor as of the Closing Date;

(b)        electronic forms of "bring down" certificates as to the so-called
"good standing" certificate with respect to each Obligor (other than any
Obligors organized under the laws of The United Mexican States) as of the
Closing Date for the appropriate State of its incorporation or organization;

(c)        electronic forms of evidence of qualification of each Obligor as of
the Closing Date to do business in each other jurisdiction in which the failure
to so qualify could result in a Material Adverse Change;

(d)        such other documents (certified if requested) as the Initial
Purchasers may request with respect to this Agreement, the Notes, the
Guarantees, any other Document, the transactions contemplated hereby and
thereby, or any Organic Document, Contractual Obligation or Approval.

SECTION 4.2.        No Contest, etc.        No litigation, arbitration,
governmental investigation, injunction, proceeding or inquiry shall be pending
or, to the knowledge of any Obligor, threatened which:

(a)        seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by or in connection with this Agreement or any other Document; or

(b)        would be materially adverse to any of the parties hereto with respect
to the transactions contemplated hereby.

No litigation set forth in Item 5.8 (Litigation) of the Disclosure Schedule
(except for such litigation identified as Pemex, Iroquois or Williams), in the
opinion of the Initial Purchasers could result in a Material Adverse Change or
give rise to any liability on the part of any Noteholder in connection with this
Agreement or the other Documents or the transactions contemplated hereby or
thereby.

SECTION 4.3.        Certificate as to Completed Conditions, Warranties, No
Default, etc.    The Initial Purchasers shall have received a certificate, dated
the Closing Date, of the chief financial or other executive officer of the
Issuer to the effect that:

(a)        all conditions precedent set forth in this Article 4 have been
satisfied;

(b)        all representations and warranties set forth in Article 5 are true
and correct in all material respects as of the date hereof and as of the Closing
Date;

(c)        all representations and warranties set forth in the Documents are
true and correct in all material respects; and

(d)        no Default has occurred and is continuing.

SECTION 4.4.        Compliance with Requirements of Law.     The Initial
Purchasers shall have received evidence satisfactory to them that each Obligor
is in compliance in all material respects with all Requirements of Law and has
obtained and maintains in full force and effect (a) all licenses, permits and
approvals issued by Governmental Authorities necessary to carry on its business
(except where the failure to have any such license, permit or approval could not
result in a Material Adverse Change), and (b) all Approvals.

SECTION 4.5.        Opinions of Counsel.     The Initial Purchasers shall have
received an opinion letter, dated the Closing Date and addressed to the Initial
Purchasers, from (i) Jones, Walker, Waechter, Poitevent, Carrère & Denègre,
L.L.P., counsel to the Obligors, (ii) Goodrich Riquelme y Asociados, Mexican
counsel to the Obligors and (iii) Solomon Harris, Cayman Islands counsel to the
Obligors, each in form and substance satisfactory to the Initial Purchasers, and
covering such matters as the Initial Purchasers may request.

SECTION 4.6.        Closing Expenses, etc.    The Initial Purchasers shall have
received all costs and expenses which have been invoiced on or prior to the
Closing Date and are payable by the Obligors pursuant to Section 11.3. The
Obligors agree that they will continue to be obligated to pay costs and expenses
to the Noteholders pursuant to Section 11.3 after the Closing Date whether such
costs arise before or after the Closing Date.

SECTION 4.7.        Security Documents.    The Initial Purchasers shall have
received each Security Document, duly executed and delivered by the Obligor(s)
and each other party thereto.

SECTION 4.8.        Other Documents, Certificates, etc.    The Initial
Purchasers shall have received such other documents, certificates, opinions of
counsel or other materials as they reasonably request from any Obligor
(including, without limitation, a certificate to the effect of the matters set
forth in Section 6.1.11(c) executed by the Chief Financial Officer of the
Issuer). All representations and warranties set forth in Article 5 are true and
correct in all material respects as of the date hereof and as of the Closing
Date.

SECTION 4.9.        Satisfactory Legal Form.    All documents executed or
submitted by or on behalf of any Obligor shall be satisfactory in form and
substance to the Initial Purchasers, the Initial Purchasers shall have received
all information, and such counterpart originals or such certified or other
copies of such Instruments, as the Initial Purchasers may request. All legal
matters incident to the transactions contemplated by this Agreement shall be
satisfactory to the Initial Purchasers.

SECTION 4.10.        Amendment and Waiver of Credit Facilities.     The Issuer
shall have amended all of its existing loan documents, or otherwise received a
waiver pursuant to the terms of such loan documents effective for the full terms
thereof, to permit the Obligors to have outstanding at any time an aggregate
amount of surety and performance bonds at least equal to the aggregate amount of
such surety and performance bonds outstanding as of the Closing Date.

SECTION 4.11.        IEC Parent Guarantee.    The Obligors shall have delivered
to IEC the parent guarantee required under Section 17.4 of the IEC Contract in
the form required by Appendix "X-1" contained therein and in compliance with the
terms of the IEC Contract and shall have delivered an executed copy of such
parent guarantee to the Initial Purchasers. Such guarantee shall be in full
force and effect.

ARTICLE 5.

WARRANTIES, ETC.

In order to induce the Initial Purchasers to enter into this Agreement and the
other Documents and to purchase the Notes, each Obligor represents and warrants
to each Noteholder, as of the date hereof and as of the Closing Date, as set
forth in this Article 5.

SECTION 5.1.        Organization, Power, Authority, etc.        Each of the
Issuer and its Subsidiaries (i) is validly organized and existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, (ii) is duly qualified to do business and is in good standing in
each jurisdiction where the failure to so qualify could result in a Material
Adverse Change, and (iii) has full power and authority, and holds all
governmental licenses, permits, registrations and other approvals required under
all Requirements of Law, to own and hold under lease its property and to conduct
its business as conducted prior to the Closing Date and as contemplated to be
conducted subsequent to the Closing Date, except where the failure to hold any
such licenses, permits, registrations and other approvals could not result in a
Material Adverse Change. Each Obligor has full power and authority to enter into
and perform its obligations under this Agreement and each other Document
executed or to be executed by it and, in the case of the Issuer, to issue the
Notes.

SECTION 5.2.        Due Authorization.     The execution and delivery by the
Obligors of this Agreement and the Amendment, the issuance, execution and
delivery by the Issuer of the Notes, and the execution and delivery by each
Obligor of each other Document executed or to be executed by it and the
incurrence and performance by the Obligors of their respective obligations under
the Amendment and the Documents have been duly authorized by all necessary
corporate action, do not require any Approval (except those Approvals already
obtained), do not and will not conflict with, result in any violation of, or
constitute any default under, any provision of any Organic Document or
Contractual Obligation of any Obligor or any law or governmental regulation or
court decree or order, and will not result in or require the creation or
imposition of any Lien on any Obligor’s properties pursuant to the provisions of
any Contractual Obligation of any Obligor, except for Liens imposed pursuant to
this Agreement or any other Document.

SECTION 5.3.        Validity, etc.        This Agreement, the Notes, the
Amendment and the other Documents executed by each Obligor constitute, the
legal, valid and binding obligations of such Obligor, enforceable in accordance
with their respective terms subject, as to enforcement of remedies, to
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
rights of creditors generally and to the effect of general principles of equity.

SECTION 5.4.        Capitalization of the Issuer.     The authorized capital
stock of the Issuer consists of 35,000,000 shares of Common Stock, 26,549,250
shares of which were outstanding as of March 11, 2004. All such outstanding
shares are duly authorized, validly issued, fully paid and nonassessable, and
are not, and will not have been, issued in violation of any preemptive rights.
Except for options to purchase shares of Common Stock (of which there were
3,369,850 options outstanding as of March 11, 2004 at a weighted average
exercise price of $7.35 per share) and the Warrants, no issued, no authorized
but unissued and no treasury shares of capital stock of the Issuer are subject
to any preemptive right, option, warrant, right of conversion or purchase or any
similar right issued or granted by the Issuer or, to the best knowledge of the
Obligors, by any of its stockholders. Since March 11, 2004, the Issuer has not
issued any shares of Common Stock, any securities exercisable for or convertible
into shares of Common Stock, or any other shares of capital stock of the Issuer
except for the issuance of (i) the Warrants, (ii) shares of Common Stock upon
exercise of any Warrants and (iii) shares of Common Stock upon exercise of any
options outstanding as of March 11, 2004. There are no agreements or
understandings with respect to the voting, sale or transfer of any shares of
capital stock of the Issuer to which the Issuer or, to the best knowledge of the
Obligors, any of its stockholders is a party.

SECTION 5.5.        Financial Information; Solvency.     (a)  All balance
sheets, all statements of operations, stockholders’ equity and cash flows, and
all other financial information of the Issuer and its Subsidiaries which have
been furnished by or on behalf of the Issuer and its Subsidiaries to the Initial
Purchasers for the purposes of or in connection with this Agreement or any
transaction contemplated hereby, including the consolidated audited balance
sheets of the Issuer as of December 31, 2003, and the related consolidated
statements of income and cash flows for the Fiscal Year ended December 31, 2003,
together with the opinion thereon of PricewaterhouseCoopers LLP have been
prepared in accordance with GAAP consistently applied throughout the periods
involved and present fairly in all material respects the matters reflected
therein subject, in the case of unaudited statements, to changes resulting from
normal year end audit adjustments and to the absence of footnotes. As of the
date hereof and except for transactions contemplated by this Agreement and the
other Documents, neither the Issuer nor any of its Subsidiaries has material
contingent liabilities or material liabilities for taxes, long term leases or
unusual forward or long term commitments which are not reflected in the
financial statements described above.

(b)        The Projections are based upon estimates and assumptions believed by
the Issuer and its management to be reasonable in light of current conditions
and reflect the good faith estimate of the Issuer and its management of the
results of operations and the other information projected therein. The
Projections were prepared in a manner consistent with the preparation of the
Issuer’s historical financial statements.

(c)        After giving effect to the issuance of the Notes and to the
consummation of the other transactions contemplated by this Agreement and the
other Documents to occur on the Closing Date, each Obligor is Solvent.

SECTION 5.6.        Material Adverse Change.     Except as disclosed in Item 5.6
(Material Adverse Change) of the Disclosure Schedule, neither the Issuer nor any
of its Subsidiaries shall have sustained since December 31, 2003, the date of
the latest audited financial statements (i) any material Loss or (ii) since such
date, there shall not have been any change in the capital stock, short-term debt
or long-term debt of the Issuer or any of its Subsidiaries or any Material
Adverse Change.

SECTION 5.7.        Absence of Default.     Except for such defaults as shall be
cured simultaneously with the Closing, the Issuer and its Subsidiaries are not
in default in the payment of (or in the performance of any obligation applicable
to) any material Indebtedness, are not in material default under any regulation
of any Governmental Authority or court decree or order, and are not in default
under any Requirements of Law which default could result in a Material Adverse
Change.

SECTION 5.8.        Litigation, Legislation, etc.        Except as disclosed in
Item 5.8 (Litigation) of the Disclosure Schedule, there is no pending or, to the
knowledge of the Obligors, threatened litigation, arbitration or governmental
investigation, proceeding or inquiry which, if adversely determined, could
result in a Material Adverse Change; and none of the proceedings set forth in
such Item 5.8 seeks to amend, modify or enjoin the transactions contemplated
hereby or is likely to be adversely determined. There is no legislation,
governmental regulation or judicial decision known to the Obligors that could
result in a Material Adverse Change.

SECTION 5.9.        Use of Proceeds; Regulations T, U and X.     (a) The Issuer
shall use the proceeds of the Notes on the Closing Date in accordance with
Item 5.9(a) (Transaction Costs and Use of Proceeds) of the Disclosure Schedule.

(b)        Neither the Issuer nor any Subsidiary is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock (as defined in F.R.S. Board
Regulation U), and no assets of the Issuer or any Subsidiary consist of Margin
Stock. The proceeds of the Notes hereunder will not be used for a purpose which
violates, or would be inconsistent with, F.R.S. Board Regulation T, U or X.

SECTION 5.10.        Government Regulation.     Neither the Issuer nor any
Subsidiary is or, as of the Closing Date, after giving effect to the issuance of
the Notes and application of the net proceeds therefrom, will be an "investment
company" within the meaning of the Investment Holding Company Act of 1940, as
amended, or a "holding company," or a "subsidiary company" of a "holding
company," or an "affiliate" of a "holding company" or of a "subsidiary company"
of a "holding company," within the meaning of the Public Utility Holding Company
Act of 1935, as amended, or subject to regulation under the Federal Power Act,
the Interstate Commerce Act or, based upon the Initial Purchasers’
representations set forth in Section 1.3, any other federal or state law
limiting the Obligors’ ability to issue the Notes or of any Obligor to otherwise
incur Indebtedness or to execute, deliver or perform the Documents to which it
is party.

SECTION 5.11.        Taxes.     Each of the Issuer and its present or past
Subsidiaries has filed all tax returns and reports required by law to have been
filed by it and has paid all Taxes and Charges owed by it whether or not shown
to be due on such tax returns or reports, except any such Taxes or Charges which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.

SECTION 5.12.        ERISA.        The Issuer and its Subsidiaries (i) are not
party to any employee benefit plan subject to part 3 of Title I of ERISA and
(ii) are in compliance in all material respects with ERISA. The consummation of
the transactions provided for in this Agreement and compliance by the Issuer and
each other Obligor with the provisions of the Documents will not involve any
prohibited transaction within the meaning of ERISA or Section 4975.

SECTION 5.13.        Labor Controversies.       There are no labor controversies
pending or, to the best knowledge of the Obligors, threatened, relating to the
Issuer or any Subsidiary. To the best knowledge of the Obligors, there is no
unfair labor practice complaint pending or threatened against the Issuer or any
Subsidiary before the National Labor Relations Board, and no grievance or
arbitration proceeding or arising out of or under any collective bargaining
agreement is so pending or threatened against the Issuer or any Subsidiary.
There is no strike, labor dispute, slowdown or stoppage pending against the
Issuer or any Subsidiary or, to the best knowledge of the Obligors, threatened
against the Issuer or any Subsidiary. Neither the Issuer nor any of its
Subsidiaries is subject to any collective bargaining agreement.

SECTION 5.14.         Ownership of Properties.        Each of the Issuer and its
Subsidiaries owns good title to all of its material personal properties and
assets of any nature whatsoever, free and clear of all Liens except as permitted
pursuant to Section 6.1.12.

SECTION 5.15.        Intellectual Property        Each of the Issuer and its
Subsidiaries owns or licenses all intellectual property, and has obtained
assignments of all licenses and other rights, as the Issuer considers necessary
for or as are otherwise material to the conduct of the business of the Issuer
and its Subsidiaries as now conducted without, individually or in the aggregate,
any infringement upon rights of other Persons which could result in a Material
Adverse Change.

SECTION 5.16.        Accuracy of Information.        All factual information
heretofore or contemporaneously furnished by or on behalf of the Issuer or any
Subsidiary in writing to any Noteholder for purposes of or in connection with
this Agreement or any transaction contemplated hereby and all information that
has been furnished to or filed with the Commission by or on behalf of the Issuer
or any Subsidiary pursuant to the Exchange Act is true and accurate in every
material respect on the date as of which such information is dated or certified,
in the case of any such information furnished in writing to any Noteholder, and
as of the date of execution and delivery of this Agreement by such Noteholder
and as of the Closing Date, and such information is not incomplete by omitting
to state any material fact necessary to make such information not misleading.
None of this Agreement, any document or written statement furnished to any of
the Noteholders by or on behalf of the Issuer or any Subsidiary or any
information that has been furnished to or filed with the Commission by or on
behalf of the Issuer or any Subsidiary pursuant to the Exchange Act contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements contained herein or therein not
materially misleading. The Noteholders recognize that the Projections are not to
be viewed as facts and that actual results during the period or periods covered
by the Projections may differ from the projected or forecasted results.

SECTION 5.17.        Insurance.        All policies of insurance in effect of
any kind or nature owned by or issued to the Issuer and the Subsidiaries,
including policies of life, fire, theft, product liability, public liability,
property damage, other casualty, employee fidelity, workers’ compensation,
property and liability insurance, (a) are, together with all policies of
employee health and welfare and title insurance, if any, in full force and
effect, (b) comply in all respects with the applicable requirements set forth
herein and (c) are of a nature and provide such coverage, including through
self-insurance, retentions and deductibles, as is customarily carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Issuer and its Subsidiaries operate.

SECTION 5.18.        Certain Indebtedness.        Item 5.18 (Existing
Indebtedness) of the Disclosure Schedule sets forth all Indebtedness of the
Issuer and its Subsidiaries as of the Closing Date, which (a) is for borrowed
money, (b) is not incurred in the ordinary course of the business of the Issuer
or any Subsidiary in a manner and to the extent consistent with past practice or
(c) is material to the financial condition, operations, businesses, properties
or prospects of the Issuer or any Subsidiary.

SECTION 5.19.        Company Actions.        Since December 31, 2003, the
Obligors have not, except for the Existing Subordinated Notes, (i) issued or
granted any securities other than the Existing Subordinated Notes, the Warrants,
shares of Common Stock issued upon exercise of any Warrants and shares of Common
Stock issued upon exercise of any options outstanding as of March 11, 2004; (ii)
incurred any liability or obligation, direct or contingent, other than
liabilities and obligations which were incurred in the ordinary course of
business or which are not material, (iii) entered into any material transaction
not in the ordinary course of business or (iv) declared or paid any dividend on
any of its capital stock.

SECTION 5.20.        Consents.        The Issuer and its Subsidiaries have all
material permits and governmental consents and approvals necessary under
Requirements of Law in connection with the transactions contemplated hereby and
in the reasonable business judgment of the Obligors, deemed advisable under
Requirements of Law in connection with the ongoing business and operations of
the Issuer and the Subsidiaries, except for permits, consents and approvals the
failure to so have could not result in a Material Adverse Change.

SECTION 5.21.        Contracts.        Except for any contract defaults as will
be cured upon or prior to the Closing, there are no material defaults by the
Issuer or any Subsidiary or, to the Obligors’ knowledge after due inquiry, any
other default in existence under any such material Contractual Obligations, in
each case that could result in a Material Adverse Change.

SECTION 5.22.        Condition of Property.        The Issuer and its
Subsidiaries own or lease all of the assets and properties material to the
conduct of their business.

SECTION 5.23.        Subsidiaries.        Item 5.23 (Subsidiaries) of the
Disclosure Schedule sets forth all Subsidiaries of the Issuer.

SECTION 5.24.        No Offering of Notes.        None of the Issuer or any of
its Affiliates nor any agent acting on their behalf, has directly or indirectly
offered any of the Notes or any similar security of any Obligor for sale to, or
solicited offers to buy the Notes or any similar security of any Obligor from,
or otherwise approached or negotiated with respect thereto with, any Person
other than institutional investors, and neither any Obligor nor any agent acting
on behalf of any Obligor has taken or will take any action which would subject
the issuance or sale of the Notes to the provisions of Section 5 of the
Securities Act or to the provisions of any securities or Blue Sky laws of any
applicable jurisdiction.

SECTION 5.25.        Collateral and Security Documents.        As of the Closing
Date, (i) each Obligor has good title, free of all Liens other than those
permitted pursuant to Section 6.1.12 to all of the material Collateral owned by
such Obligor; (ii) the representations and warranties of each Obligor contained
in the Security Documents are true and correct; (iii) when executed and
delivered the Security Documents will create a valid lien on, and enforceable
security interests in favor of the Collateral Agent for the benefit of the
Secured Parties (as such term is defined in the Security Documents) in all
Collateral subject to the Security Documents, subject, as to enforcement of
remedies, to bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting rights of creditors generally and to the effect of general principals
of equity; and (iv) to the extent governed by Article 8 or Article 9 of the UCC,
when financing statements have been filed in the appropriate offices, the
Collateral Agent will have a perfected first or second priority Lien, as the
case may be (as provided in the Security Documents), upon all of the Collateral
in which a security interest may be perfected by filing, subject to (a) Liens
permitted by this Agreement and the Security Documents and (b) Collateral in
which security interests or liens can only be perfected through compliance with
the terms of the Federal Assignment of Claims Act.

SECTION 5.26.        No Registration Required.        Assuming the accuracy of
the representations and warranties of each of the Initial Purchasers contained
in this Agreement and the compliance of such parties with the agreements set
forth herein and therein, it is not necessary, in connection with the issuance
and sale of the Notes in the manner contemplated by this Agreement and the other
Documents, to register the Notes under the Securities Act.

SECTION 5.27.        Private Placement.    (a) None of the Issuer or any of its
Affiliates has, directly or indirectly engaged in any form of general
solicitation or general advertising in connection with the offering of the Notes
(as those terms are used in Regulation D under the Securities Act) under the
Securities Act or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act; the Issuer has not entered into any
arrangement with respect to the distribution of the Notes and each Obligor
hereby agrees not to enter into any such arrangement.

(b)        None of the Company or any of its affiliates has, directly or
indirectly, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any "security" (as defined in the Securities Act)
which is or will be integrated with the sale of any of the Notes in a manner
that would require the registration under the Securities Act of any of the
Notes.

SECTION 5.28.        Tax Treatment of Contingencies.    The Issuer believes that
the contingencies that would give rise to an increase in the interest rate on
the Notes under Section 2.1.1 are remote within the meaning of United States
Treasury Regulations section 1.1275-2(h)(2) and that Section 1272(a)(6) of the
Internal Revenue Code applies to the Notes.

SECTION 5.29.        IEC Contract.    (a) None of the Obligors or any Subsidiary
has defaulted or is in default in any payment or performance obligation under
the IEC Contract, except for such defaults which have been waived or consented
to in writing by IEC, such waiver or consent signed by a duly authorized officer
of IEC.

(B)        As of the Closing Date, the Issuer has given irrevocable wire
instructions to Citibank, N.A. to transfer immediately after the Closing $9.1
million of the net proceeds from the sale of the Notes by the Issuer in order to
cause the IEC Letter of Credit to be issued.

ARTICLE 6.

COVENANTS

SECTION 6.1.        Covenants.        The Obligors, jointly and severally, agree
with each Noteholder that until the Notes and all other Obligations (other than
Obligations that expressly survive the termination of this Agreement pursuant to
Section 11.5) have been paid and performed in full, such Person will perform the
Obligations set forth in this Section 6.1.

SECTION 6.1.1        Information.    (a) The Issuer shall furnish, or cause to
be furnished, to each Noteholder (i) as soon as possible and in no event more
than ninety (90) days after the end of each Fiscal Year copies of the Issuer's
(A) consolidating financial statements and financial statements categorized by
geographic area, each as is prepared by the Issuer in the ordinary course of its
business and (B) consolidated financial statements, all as prepared in
accordance with GAAP and certified by the Issuer's accountants as of the end of
such period, including a balance sheet and related statements of income, and, if
applicable, stockholders’ equity and cash flows; (ii) as soon as possible and in
no event more than forty-five (45) days after the end of each Fiscal Quarter,
similar financial statements to those referred to in (i) above, unaudited, but
certified by the Issuer's chief financial officer; (iii) if requested by any
Noteholder, as soon as possible and in no event more than thirty (30) days after
the end of each month, internal unaudited financial statements for such month
and (iv) such other financial or other information and access to the management
of the Issuer as the Noteholders may from time to time reasonably request. Such
financial statements shall be prepared in accordance with GAAP applied on a
consistent basis.

(b)        Concurrently with the furnishing of the annual and quarterly
financial statements pursuant to Section 6.1.1(a), the Issuer will furnish to
each Noteholder a certificate signed by the chief financial officer of the
Issuer stating that no Default exists, or if a Default exists then the nature,
period of existence and status thereof.

SECTION 6.1.2        Payment of Obligations.    The Issuer and each of its
Subsidiaries will pay and discharge, as the same shall become due and payable,
all lawful taxes, assessments and charges or levies made upon it or its property
or assets, by any governmental body, agency or official except where any of such
items may be diligently contested in good faith by appropriate proceedings, and
the Issuer and each of its Subsidiaries shall have set aside on its respective
books, if required under GAAP, reserves for the liabilities related to such
items.

SECTION 6.1.3         Corporate Existence; Mergers.    Each Obligor shall at all
times maintain its corporate existence and shall not, without prior written
consent of the Noteholders, dissolve or otherwise dispose of all or
substantially all of its assets, in one transaction or a series of transactions,
or consolidate with or merge into another corporation.

SECTION 6.1.4        Compliance with Law.    Each Obligor shall comply with and
satisfy all applicable Governmental Requirements.

SECTION 6.1.5         Further Assurance.    The Obligors will, at their expense,
promptly (and in no event later than 30 days after written notice from the
Noteholders is received) execute and deliver, or cause to be executed and
delivered, to the Noteholders upon reasonable request all such other and further
documents, agreements and instruments (including without limitation further
security agreements, financing statements, continuation statements, and
assignments of accounts and contract rights) in compliance with or
accomplishment of the covenants and agreements of the Obligors in this Agreement
or the other Documents or to further evidence and more fully describe the
Collateral, including any renewals, additions, substitutions, replacements or
accessions to the Collateral, or to correct any omissions in the Security
Documents, or more fully state the security obligations set out herein or in any
of the Security Documents, or to perfect, protect or preserve any Liens created
pursuant to any of the Security Documents, or to make any recordings, to file
any notices, or obtain any consents as may be necessary or appropriate in
connection with the transactions contemplated by this Agreement.

SECTION 6.1.6        Cross Collateralization.    If the Issuer issues any
Additional Notes, the Obligors shall amend the Security Documents to the extent
required to ensure that any Additional Notes will be secured by the Security
Documents.

SECTION 6.1.7        Perfection and Validity of Security Interests.    The
Obligors shall use their commercially reasonable efforts to ensure that the
following occur within the time periods specified below:

(i)        written consent to the assignment to the Collateral Agent under the
Security Documents is obtained from Pemex on or before June 9, 2004;

(ii)        on or before June 1, 2004, the Obligors deliver to the Noteholders
all corporate "good standing" certificates, legal opinions and other corporate
documents of any of the Obligors which are not delivered to the Initial
Purchasers on or before the Closing Date and which are reasonably requested by
the Noteholders; and

(iii)        all other Security Documents will be filed, perfected or recorded
and valid against third parties within ten (10) days after the Closing Date.

If the Obligors fail to cause any of the events set forth in clauses (i) through
(iii) of this Section 6.1.7 to occur within the time periods set forth therein,
then the Obligors shall continue to use their best efforts to cause such events
to occur after the expiration of such time periods. On or before the date of
delivery of any of the documents set forth in clauses (i) and (iii) of this
Section 6.1.7, the Obligors will deliver to the Noteholders an opinion or
opinions of counsel to such Obligors as to the due recordation, perfection and
validity of such security interests in form and substance satisfactory to the
Noteholders.

SECTION 6.1.8        Additional Guarantees.        If (1) any Obligor transfers
or causes to be transferred, in one transaction or a series of related
transactions, any Collateral to any Subsidiary that, following such transaction
or series of related transactions, is not a Guarantor, (2) if any Subsidiary
that is a "significant subsidiary" (as defined in Rule 1-02(w) of Regulation S-X
promulgated by the Commission) is not at such time a Guarantor or (3) if any
Subsidiary that is not at such time a Guarantor is or becomes a guarantor of the
Existing Subordinated Notes pursuant to the terms of the Existing Purchase
Agreement, then such transferee, significant subsidiary or other Subsidiary or
other Subsidiary shall:

(a)        execute and deliver to the Noteholders an agreement to be bound as a
Guarantor pursuant to this Agreement in the form set forth in Exhibit B pursuant
to which such Subsidiary shall agree to unconditionally guarantee on a
subordinated secured basis all of the Issuer’s obligations under the Notes and
this Agreement on the terms set forth in this Agreement;

(b)        execute and deliver to the Noteholders such amendments to the
Security Documents as the Noteholders deem necessary or advisable in order to
make such Subsidiary a party to such instruments as applicable;

(c)        take such actions necessary or advisable to grant to the Collateral
Agent for the benefit of the Noteholders a perfected security interest, as
required by Security Documents;

(d)        take such further action and execute and deliver such other documents
specified in this Agreement or otherwise reasonably requested by the Collateral
Agent to effectuate the foregoing; and

(e)        deliver to the Noteholders an opinion of counsel that such Guarantee
and any other documents required to be delivered (i) have been duly authorized,
executed and delivered by such Subsidiary, (ii) comply with the applicable
requirements of this Section 6.1.8 and (iii) constitute legal, valid, binding
and enforceable obligations of such Subsidiary and such other opinions regarding
the perfection of such liens in the Collateral as provided for in this
Agreement.

Thereafter, such Subsidiary shall be a Guarantor for all purposes of this
Agreement.

SECTION 6.1.9      Form D.    The Issuer agrees to file Forms D with respect to
the Notes as required under Regulation D and to provide copies thereof to the
Initial Purchasers promptly after such filing.

SECTION 6.1.10      Use of Proceeds of Equity Offerings.    The Issuer and its
Subsidiaries have not entered, and will not enter, into any Instrument or
otherwise agree to prohibit or restrict the ability of the Issuer and its
Subsidiaries to use all or part of the proceeds of any equity or rights offering
to make one or more prepayments, in whole or in part, of the outstanding
aggregate principal amount of the Notes.

SECTION 6.1.11      Iroquois and Pemex May Costero Collateral; etc.    (a)  The
Obligors will use their best efforts to cause Exim Bank and/or Southwest Bank of
Texas, N.A., as necessary, to enter into a collateral sharing agreement or other
appropriate agreement or document in form and substance satisfactory to the
Noteholders in their sole discretion pursuant to which Exim Bank and/or
Southwest Bank of Texas, N.A. agree to share with the Noteholders all
collections or proceeds received by either of them in connection with any claims
or receivables under the Iroquois Contract as follows: all Noteholders shall
share in 50% of all such collections or proceeds (such percentage the "Sharing
Percentage"); provided that the Sharing Percentage shall increase by 1% for each
$125,000 aggregate principal amount of Additional Notes issued pursuant to
Section 2.4(b); and provided further that in no event shall the amount received
in respect of such collections or proceeds by the Noteholders in respect of
Notes issued on the Closing Date, including any Additional Notes issued pursuant
to Section 2.4(a) deriving from any such Notes and any notes issued in exchange
or substitution for any such Notes or Additional Notes or renewal thereof
pursuant to Section 10.2 or Section 10.3, exceed $6,250,000 plus an amount equal
to one-third (1/3) of the aggregate principal amount of any such Additional
Notes issued pursuant to Section 2.4(a). Upon the receipt of all documents
contemplated by this Section 6.1.11(a), the Obligors shall reduce the maximum
amount that may be borrowed under the Issuer’s domestic revolving credit
facility to not more than an aggregate of $15 million.

(b)        The Obligors will use their best efforts to cause the Issuer, RLI
Insurance Company and JPMorgan Chase Bank to amend the Escrow and Security
Agreement, dated as of March 14, 2004, among the Issuer, RLI Insurance Company
and JPMorgan Chase Bank, or to enter into a similar agreement, in either case in
form and substance satisfactory to the Noteholders in their sole discretion,
such that the escrow agent under such agreement will hold the monies thereunder
first in favor of RLI Insurance Company, second in favor of the Collateral Agent
on behalf of the Noteholders and third in favor of the Collateral Agent on
behalf of the Existing Noteholders.

(c)        As of the date hereof, the Issuer has not drawn down, and during the
period from the date hereof until the date of receipt of all documents
contemplated by Section 6.1.11(a), the Issuer will not draw down, in excess of
$15 million under its domestic revolving credit facility.

(d)        The Issuer will use its best efforts to obtain as promptly as
possible the release of the guaranty of ECH Offshore, S. de R.L. de C.V. under
the Exim Bank Agreement and shall deliver a copy of such release to the
Noteholders promptly upon receipt thereof.

SECTION 6.1.12        Liens.    Each of the Obligors lawfully owns (and shall at
all times own) and is (and shall at all times be) lawfully possessed of its
respective Collateral free and clear of all liens, mortgages, taxes and
encumbrances except for (i) liens under the Security Documents; (ii) liens set
forth in Item 6.1.12 (Liens) of the Disclosure Schedule; (iii) such other liens,
mortgages, taxes and encumbrances, if any, as have been consented to in writing
by the Noteholders; (iv) liens securing Senior Debt; (v) liens for loss, damage,
or expense which are covered by insurance; (vi) liens for which a bond or other
security has been posted by or on behalf of the Issuer; (vii) liens for taxes,
assessments and governmental charges or levies on its property for monies which
are not yet past due and payable; (viii) liens imposed by law, such as
carriers’, warehousemens’ and mechanics’ liens and other similar liens arising
in the ordinary course of business for monies which are not yet past due and
payable; and (ix) easements, building restrictions and such other encumbrances
or charges against real property as are of a nature generally existing with
respect to properties of a similar character and which do not in any material
way affect the marketability of the same or interfere with the use thereof in
the business of the Obligors, and except where any of the items listed in
clauses (iii), (vii) and (viii) of this section may be diligently contested in
good faith by appropriate proceedings, and the Issuer shall have set aside on
its books, if required, by GAAP, appropriate reserves for the liabilities
related to any such liens (with such liens described in subsections (i) through
(viii) sometimes hereinafter referred to as "Permitted Liens"); and the Issuer
does hereby warrant and will defend the title and possession thereto and to
every part thereof for the benefit of the Noteholders against the claims and
demands of all Persons whomsoever.

SECTION 6.1.13       Affiliate Transaction.      The Issuer will not, and will
not permit any of its Subsidiaries to, authorize, permit or suffer to occur any
transactions, contracts or other agreements by the Issuer or any of its
Subsidiaries with any Affiliate of the Issuer or any of its Subsidiaries other
than in the ordinary course of business and on terms that are no less favorable
to the Issuer than those that could have been obtained in a comparable
transaction on an arm's-length basis.

SECTION 6.1.14        Other Indebtedness.    Neither the Issuer nor any
Subsidiary shall incur any Indebtedness of any kind whatsoever, except for the
Notes, the Guarantees, the Existing Subordinated Notes (and any existing or
future guarantees in connection therewith), loans under the Issuer’s existing
revolving credit facilities with The CIT Group/Equipment Financing, Inc. and
Southwest Bank of Texas, NA, ordinary course of business leases and accounts
payable, and Refinancing Indebtedness.

SECTION 6.1.15        Business Activities.    The Issuer will not, and will not
permit any of its Subsidiaries to, engage in any business activity, except
business activities in which the Issuer and its Subsidiaries are engaged on the
Closing Date and such activities as may be ancillary, incidental or related
thereto.

SECTION 6.1.16        Anti-Layering.    The Issuer will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist or
otherwise become or be liable in respect of any Indebtedness that is
subordinated in right of payment to any Senior Debt and senior in any respect in
right of payment to the Notes or any Guarantee, as applicable.

SECTION 6.1.17        Pemex Contract.    (a) Any funds received from any Person
by the Issuer, any other Obligor or any other Person (other than the Collateral
Agent), including, without limitation, any payments made for fees, costs or
expenses under, or as compensation, indemnification or settlement or compromise
of claims of law suits or arbitration proceedings ("Contract Payments") for, in
connection with or related to the Public Works Contract for Engineering,
Procurement and Start Up (the "Pemex Contract"), known as EPC-64, dated August
18, 2000, by and between Pemex Exploración y Producción ("Pemex") and ECH shall
be deposited by the Issuer or any such Obligor within two (2) Business Days
after such Obligor’s receipt directly into the account of ECH, account number
312010 at Southwest Bank of Texas, N.A. in Houston, Texas, for distribution by
the Collateral Agent in accordance with the terms of the Amended Collateral
Agency Agreement.

(b)        The Obligors will use their commercially reasonable efforts to give
prior notice to the Noteholders of any meetings or discussions with Pemex or its
representatives relating to the Pemex Claims and will use their commercially
reasonable efforts to give one or more representatives of the Noteholders the
opportunity to participate in any such meetings or discussions. The Obligors
will comply with all reasonable suggestions of the Noteholders or the duly
authorized representatives thereof in connection with the Pemex Claims and will
not take any actions in respect thereof to which the Noteholders or the duly
authorized representatives thereof shall reasonably object. The Issuer will not,
and will not permit any of its Subsidiaries to, settle or compromise any claim,
cause of action, demand, right, liability, litigation, arbitration or other
proceeding (a "Suit") in connection with, or agree to any reduction, set off or
discount of, the Pemex Claims, or any payments, compensation or monies to be
received in connection with the Pemex Claims, without the prior written consent
of the Required Holders; provided, however, that the Issuer shall be permitted
to settle or compromise any Suit in connection with, or agree to any reduction,
set off or discount of (a "Settlement"), the Pemex Claims in accordance with the
terms set forth in Item 6.17(b) (Settlement of Suits) of the Disclosure
Schedule.

SECTION 6.1.18        Restricted Payments, etc.    The Issuer will not, and will
not permit any of its Non-Wholly Owned Subsidiaries to, declare, pay or make any
dividend or distribution (in cash, property or obligations) on any shares of any
class of its Stock or on any warrants, options or other rights in respect of any
class of its Stock. The Issuer will not, and will not permit any of its
Subsidiaries to, apply any of its funds, property or assets to the purchase,
redemption, sinking fund or other retirement of any shares of any class of Stock
of the Issuer or any Non-Wholly Owned Subsidiary, or make any deposit for any of
the foregoing. The Issuer will not, and will not permit any of its Subsidiaries
to, make any Investments other than (1) Investments in any Person that is or
immediately after such Investment will become a Subsidiary or that will merge or
consolidate with a Subsidiary, (2) Permitted Joint Ventures and (3) any
guarantees issued in connection with the Existing Subordinated Notes.



SECTION 6.1.19        Asset Dispositions, etc.    The Issuer will not, and will
not permit any of its Subsidiaries to, sell, transfer, lease or otherwise
dispose of, or grant options, warrants or other rights with respect to, any of
its assets (including accounts receivable and Stock of Subsidiaries) to any
Person, unless (a) such disposition is made in the ordinary course of business
and consists of inventories; or (b) such disposition constitutes a disposition
of obsolete or retired assets not used in the business of the Issuer and its
Subsidiaries.



SECTION 6.1.20        Limitation on Restrictions on Subsidiary Dividends.    The
Issuer will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to: (a) pay
dividends or make other distributions on its Stock or other interests or
participations in profits owned by the Issuer or any of its Subsidiaries; (b)
pay any Indebtedness owed to the Issuer or any of its Subsidiaries; (c) make
loans or advances to the Issuer or any of its Subsidiaries; or (d) transfer any
of its property or assets to the Issuer or any of its Subsidiaries, except for
such encumbrances and restrictions existing under or by reason of this
Agreement, the other Documents, the Existing Purchase Agreement and the
documents executed in connection therewith, or the Senior Debt Documents.

SECTION 6.1.21        Stay, Extension and Usury Laws.    The Obligors covenant
(to the extent that they may lawfully do so) that they will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any stay, extension or usury law wherever enacted, now or at any
time hereafter in force, that may affect the covenants or the performance of
this Agreement; and the Obligors (to the extent that they may lawfully do so)
hereby expressly waive all benefit or advantage of any such law, and covenant
that they will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Collateral Agent, but shall suffer
and permit the execution of every such power as though such law has not been
enacted.

SECTION 6.1.22        Board of Directors.    The Issuer agrees that (i) for so
long as Falcon Mezzanine Partners, LP or an Affiliate thereof is a Noteholder it
shall have the right to designate one observer to the Issuer’s Board of
Directors, such observer to receive all information distributed to the Board of
Directors and all committees of the Board of Directors and to be invited to all
meetings of the Board of Directors and all committees of the Board of Directors,
but without the right to vote with the Board of Directors; and (ii) for so long
as Bryant R. Riley or an Affiliate thereof is a Noteholder he shall have the
right to (x) designate one observer to the Issuer’s Board of Directors, such
observer to receive all information distributed to the Board of Directors and
all committees of the Board of Directors and to be invited to all meetings of
the Board of Directors and all committees of the Board of Directors, but without
the right to vote with the Board of Directors or (y) designate one individual to
be nominated by the Issuer’s Board of Directors as a member of the Issuer’s
Board of Directors.  Any designated observers to the Issuer’s Board of Directors
must execute and deliver, in a form acceptable to the Issuer, an agreement to
keep the Issuer’s confidential information confidential and to comply with the
Issuer’s insider trading policy. The Issuer may exclude any such observer from
access to any information distributed to the Board of Directors or any portion
thereof to the extent that the Issuer believes in good faith and for reasonable
cause that such access would result in the loss by the Issuer of the
attorney-client privilege or other valuable right. The Issuer agrees to use its
best efforts, subject to legal requirements and Nasdaq listing standards, to
nominate the individual designated from time to time pursuant to clause (ii)(y)
above, and to support their election by the Issuer’s stockholders, provided,
however, that any such designee that is subsequently elected to the Issuer’s
board of directors by the Issuer’s stockholders must immediately resign as a
member of the Issuer’s board of directors once the Noteholder that initially
nominated him or her is no longer a Noteholder. The nomination of any such
designee is conditioned upon the receipt by the Issuer of all information
required by the Nominating Committee of the Issuer’s Board of Directors to make
an informed judgment that the designee’s nomination would not violate legal
requirements or Nasdaq listing standards. Notwithstanding the foregoing, Bryant
R. Riley shall not be entitled to more than one nominee as a member of the
Issuer’s Board of Directors pursuant to the terms of this Agreement and the
Existing Purchase Agreement.

SECTION 6.1.23       IEC Contract.    On the Closing Date, the Issuer will use
$9.1 million of the net proceeds from its sale of the Notes in order to cause
the IEC Letter of Credit to be issued.

ARTICLE 7.

EVENTS OF DEFAULT

SECTION 7.1.        Events of Default.    The term "Event of Default" shall mean
any of the events set forth in this Section 7.1.

SECTION 7.1.1        Non-Payment of Obligations.    The Issuer shall default:

(a)        in the payment or prepayment when due of any principal of the Notes;
or

(b)        in the payment when due of the interest payable in respect of the
Notes or any other Obligations and such default shall continue unremedied for a
period of five (5) Business Days.

SECTION 7.1.2        Non-Performance of Certain Covenants.

(a)        Any Obligor shall default in the due performance and observance of
any of its obligations under Article 6 (other than Sections 6.1.7, 6.1.14,
6.1.16 and 6.1.17) and such default shall continue unremedied for a period of
ten (10) days after notice thereof shall have been given to the Issuer by the
Noteholders of at least 25% in aggregate principal amount of the Notes (or if
such default is not reasonably susceptible to cure within ten (10) days, such
longer period as is reasonably needed to effect such cure, but in no event
longer than thirty (30) days from the date notice is given, so long as the
Obligors promptly commence and diligently pursue such cure).

(b)        Any Obligor shall default in the due performance and observance of
any of its obligations under Section 6.1.7, 6.1.14, 6.1.16 or 6.1.17.

SECTION 7.1.3        Defaults Under Other Documents; Non-Performance of Other
Obligations. Any "Event of Default" shall occur under the other Documents; or
any Obligor shall default in the due performance and observance of any other
obligation, covenant or agreement contained in this Agreement or in any other
Document and such default shall continue unremedied for a period of ten (10)
days after notice thereof shall have been given to the Issuer by the Required
Holders (or if such default is not reasonably susceptible to cure within ten
(10) days, such longer period as is reasonably needed to effect such cure, but
in no event longer than thirty (30) days from the date notice is given, so long
as the Issuer promptly commences and diligently pursues such cure).

SECTION 7.1.4        Bankruptcy, Insolvency, etc.  The Issuer or any Subsidiary
shall:

(a)        become insolvent or generally fail to pay, or admit in writing its
inability to pay, its debts as they become due;

(b)        apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for itself or any of its property, or
make a general assignment for the benefit of creditors;

(c)        in the absence of such application, consent or acquiescence, permit
or suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for itself or for any of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within sixty (60) days;

(d)        permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Issuer or any Subsidiary and, if such case or
proceeding is not commenced by the Issuer or Subsidiary, such case or proceeding
shall be consented to or acquiesced in by the Issuer or such Subsidiary or shall
result in the entry of an order for relief or shall remain for sixty (60) days
undismissed; or

(e)        take any corporate action authorizing, or in furtherance of, any of
the foregoing.

SECTION 7.1.5        Breach of Warranty. Any representation or warranty of any
Obligor under this Agreement or any other Document or in any other writing
furnished by or on behalf of any Obligor to any Noteholder for the purposes of
or in connection with this Agreement or any such Document is or shall be
incorrect when made in any material respect.

SECTION 7.1.6       Default on Other Indebtedness, Contracts, etc.  (a) Any
Indebtedness of the Issuer or any Subsidiary in an aggregate principal amount
exceeding $250,000 (other than the Notes) shall not be paid at its stated
maturity or shall be duly declared to be or shall become due and payable prior
to the stated maturity thereof, (b) there shall occur and be continuing any
event under any Instrument relating to any such Indebtedness, the effect of
which is to cause such Indebtedness to become due prior to its stated maturity,
or (c) the holder or holders of such Indebtedness, or any trustee, agent or
other representative on behalf of such holder or holders, shall have demanded or
required, pursuant to the terms of any Instrument relating to such Indebtedness,
that the Issuer or any Subsidiary redeem, repurchase or otherwise acquire or
retire such Indebtedness for value at any time prior to its stated maturity.

SECTION 7.1.7        Judgments.  A final judgment which, with other such
outstanding final judgments against the Issuer and its Subsidiaries (in each
case to the extent not covered by insurance), exceeds an aggregate of $250,000
shall be entered against the Issuer or any Subsidiary and, within 30 days after
entry thereof, such judgment shall not have been discharged or execution thereof
stayed pending appeal or, within 30 days after the expiration of any such stay,
such judgment shall not have been discharged or stayed or bonded.

SECTION 7.1.8        Invalidity of Guarantees.  Any of the Guarantees, the ECH
Mexico Guarantee or the HOC Mexico Guarantee ceases to be in full force and
effect; any Guarantee is declared to be null and void and unenforceable; any of
the Guarantees, the ECH Mexico Guarantee or the HOC Mexico Guarantee is found to
be invalid; or any Guarantor or any guarantor under the ECH Mexico Guarantee or
the HOC Mexico Guarantee denies its liability under its Guarantee, the ECH
Mexico Guarantee or the HOC Mexico Guarantee, as the case may be (in each case,
other than by reason of release of a Guarantor in accordance with the terms of
this Agreement).

SECTION 7.1.9.        Change of Control. A Change of Control shall have
occurred.

SECTION 7.2        Action if Bankruptcy.  If any Event of Default described in
Section 7.1.4 shall occur, the outstanding principal amount of the Notes and all
other Obligations shall automatically be and become immediately due and payable
without notice, demand or presentment.

SECTION 7.3        Action if Other Event of Default.  If any Event of Default
(other than any Event of Default described in Section 7.1.4) shall occur for any
reason, whether voluntary or involuntary, and be continuing, the Required
Holders may, upon notice or demand, declare all or any portion of the
outstanding principal amount of the Notes to be due and payable and all other
Obligations to be due and payable, whereupon the full unpaid amount of the Notes
and all other Obligations which shall be so declared due and payable shall be
and become immediately due and payable without further notice, demand, or
presentment, and to the extent any Obligations are paid by the Issuer, they
shall constitute a prepayment under this Agreement. If at any time any portion
of the outstanding principal amount of the Notes or any other Obligations shall
be declared due and payable in accordance with this Section 7.3, the Required
Holders may at any time thereafter, by written instrument filed with the Issuer,
rescind and annul such declaration and its consequences. Notwithstanding the
foregoing and subject to the subordination provisions of this Agreement, the
right of any Noteholder to receive payment of principal of, or interest on any
Note held by such Noteholder on or after the respective dates expressed in such
Note, or to bring suit for the enforcement of any such repayment on or after
such respective date, is absolute and unconditional and shall not be impaired or
affected without the consent of such Noteholder.

ARTICLE 8

GUARANTEE

SECTION 8.1.       The Guarantee.    Each Guarantor, jointly and severally,
hereby absolutely, unconditionally and irrevocably guarantees to the
Noteholders, and their successors, endorsees, transferees and assigns, the
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of (a) the Notes and the other Obligations of the Issuer, including
(i) all principal of and interest (including any interest which accrues after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency or reorganization of the Issuer, whether or not such
interest constitutes an allowable claim) on any Note issued pursuant to this
Agreement and (ii) all other amounts payable and all obligations to be performed
by the Issuer under this Agreement or any other Document and (b) any renewals or
extensions of any of the foregoing (collectively, the "Guaranteed Obligations").
Each Guarantor, jointly and severally, agrees that this is a guarantee of
payment and performance and not of collection, and that its obligations
hereunder shall be primary, absolute and unconditional, irrespective of, and
unaffected by:

(1)        the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Notes, this Agreement or any other Document or
any other agreement, document or instrument to which the Issuer or any other
Obligor is or are or may become a party;

(2)        the absence of any action to enforce the Notes, this Agreement or any
other Document or the waiver or consent by the Noteholders with respect to any
of the provisions of any Document;

(3)        any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor (other than
payment in full);

it being agreed by each Guarantor that its obligations hereunder shall not be
discharged until the payment and performance, in full, of the Guaranteed
Obligations. Each Guarantor shall be regarded, and shall be in the same
position, as principal debtor with respect to the Guaranteed Obligations. Each
Guarantor expressly waives all rights it may now or in the future have under any
statute, or at common law, or at law or in equity, or otherwise, to compel any
Noteholder to proceed in respect of the Guaranteed Obligations against the
Issuer or any other Person before proceeding against, or as a condition to
proceeding against, the Issuer. Each Guarantor further expressly waives and
agrees not to assert or take advantage of any defense based upon the failure of
any Noteholder to commence an action in respect of the Guaranteed Obligations
against the Issuer, any other Obligor or any other Person. Each Guarantor agrees
that any notice or directive given at any time to any Noteholder by the Issuer,
any other Obligor or any other Person which is inconsistent with the waivers in
the preceding two sentences shall be null and void and may be ignored by such
Noteholder, and, in addition, may not be pleaded or introduced as evidence in
any litigation relating to the obligations of such Guarantor under this Article
8 for the reason that such pleading or introduction would be at variance with
the written terms hereof, unless the Required Holders have specifically agreed
otherwise in writing. The foregoing waivers are of the essence of the
transaction contemplated by the Documents and, but for this provisions of this
Article 8 and such waivers, the Initial Purchasers and each subsequent
Noteholder would decline to purchase the Notes.

SECTION 8.2.       Demand by the Noteholders.    In addition to the terms of the
guarantee set forth in Section 8.1, and in no manner imposing any limitation on
such terms, if the then outstanding principal amount of the Guaranteed
Obligations is declared to be immediately due and payable (or automatically
becomes immediately due and payable), then the Guarantors are, jointly and
severally, required to pay to the holder of the Guaranteed Obligations the
entire outstanding Guaranteed Obligations due and owing to such holder. Payment
by the Issuer shall be credited and applied upon the Guaranteed Obligations and
shall be made in immediately available federal funds to an account as set forth
in Section 2.3. The Noteholders will, upon any such payment to such Noteholders,
promptly thereafter cause to be distributed like funds (after payment of any
amounts payable to the Noteholders pursuant to Section 2.3) ratably to each
holder of the Guaranteed Obligations based on the respective Guaranteed
Obligations held by such holder.

SECTION 8.3.       Enforcement of Guarantee.    Except as otherwise provided in
this Agreement, in no event shall any Noteholder have any obligation (although
each is entitled, at its option) to proceed against the Issuer or any other
Obligor or Person or any real or personal property pledged to secure the
Guaranteed Obligations before proceeding against any Guarantor, and any
Noteholder may proceed, prior or subsequent to, or simultaneously with, the
enforcement of any Noteholder’s rights hereunder, to exercise any right or
remedy which it may have against the Issuer or any such other Person or against
any property, real or personal, as a result of any Lien it may have as security
for all or any portion of the Guaranteed Obligations.

SECTION 8.4.       Waivers.    In addition to the waivers contained in
Section 8.1, each Guarantor waives, and agrees that it shall not at any time
insist upon, plead or in any manner whatever claim or take the benefit or
advantage of, any appraisal, valuation, stay, extension, marshalling of assets
or redemption laws, or exemption, whether now or at any time hereafter in force,
which may delay, prevent or otherwise affect the performance by it of its
obligations under, or the enforcement by the Noteholders of, the provisions of
this Article 8. Each Guarantor further hereby waives diligence, presentment and
demand (whether for non-payment or protest or of acceptance, maturity, extension
of time, change in nature or form of the Guaranteed Obligations, acceptance of
the Guarantees by the Noteholders and acceptance of security, release of
security, composition or agreement arrived at as to the amount of, or the terms
of, the Guaranteed Obligations, notice of adverse change in the Issuer’s or any
other Obligor’s financial condition or any other fact which might materially
increase the risk to the Guarantors) with respect to any of the Guaranteed
Obligations or all other demands whatsoever and, to the extent permitted by
applicable law, waives the benefit of all provisions of law which are or might
be in conflict with the terms of this Article 8. Each Guarantor represents,
warrants and agrees that its obligations under this Article 8 are not and shall
not be subject to any counterclaims, offsets or defenses of any kind against the
Noteholders, the Issuer, the other Obligors or any other guarantor of the
Guaranteed Obligations now existing or which may arise in the future.

SECTION 8.5.       Benefits of Guarantee.    The provisions of this Article 8
are for the benefit of the Noteholders and their respective successors,
transferees, endorsees and assigns and nothing herein contained shall impair, as
among the Issuer and the Noteholders, the obligations of the Issuer under the
Notes and the Documents.

SECTION 8.6.       Modification of Notes, etc.    If the Noteholders shall at
any time or from time to time, with or without the consent of, or notice to,
each Guarantor:

(1)        change or extend the manner, place or terms of payment of, or renew
or alter all or any portion of, the Guaranteed Obligations, including, without
limitation, the Notes and the other Obligations under the Documents;

(2)        take any action under or in respect of the Notes or the Documents in
the exercise of any remedy, power or privilege contained therein or available to
it at law, equity or otherwise, or waive or refrain from exercising any such
remedies, powers or privileges;

(3)        amend or modify, in any manner whatsoever, the Notes or the
Documents;

(4)        extend or waive the time for any of the Issuer’s or other Person’s
performance of, or compliance with, any term, covenant or agreement on its part
to be performed or observed under the Notes or the Documents, or waive such
performance or compliance or consent to a failure of, or departure from, such
performance or compliance;

(5)        take and hold security or collateral for the payment of the
Guaranteed Obligations or sell, exchange, release, dispose of, or otherwise deal
with, any property pledged, mortgaged or conveyed, or in which the Noteholders
may have been granted a Lien, to secure any Indebtedness of the Issuer, any
other Obligors or any other guarantor of any of the Guaranteed Obligations, to
the Noteholders;

(6)        release anyone who may be liable in any manner for the payment of any
amounts owed by the Issuer, any other Obligors or any other guarantor of any of
the Guaranteed Obligations, to any Noteholder;

(7)        modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of the Issuer, any other
Obligors or any other guarantor of any of the Guaranteed Obligations, are
subordinated to the claims of any Noteholder; or

(8)        apply any sums by whomever paid or however realized to any amounts
owing by the Issuer, any other Obligors or any other guarantor of the Guaranteed
Obligations, to any Noteholder in such manner as any Noteholder shall determine
in its discretion;

then none of the Noteholders shall incur any liability to any Guarantor as a
result thereof, and no such action shall impair or release the obligations of
any Guarantor under this Article 8.

SECTION 8.7.       Reinstatement. To the extent permitted by law, the provisions
of this Article 8 shall remain in full force and effect and continue to be
effective in the event any petition is filed by or against the Issuer or other
Obligors for liquidation or reorganization, in the event the Issuer or any other
Obligors becomes insolvent or makes an assignment for the benefit of creditors
or in the event a receiver or trustee is appointed for all or any significant
part of the assets of the Issuer or any other Obligors, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Guaranteed Obligations or any part thereof is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any Noteholder, whether as a "voidable preference", "fraudulent
conveyance" or otherwise, all as though such payment or performance had not been
made. In the event that any payment of the Guaranteed Obligations, or any part
thereof, is rescinded, reduced, restored or returned, the Guaranteed Obligations
or part thereof so rescinded, restored or returned shall be reinstated, and the
Guaranteed Obligations shall be deemed reduced only by such amount paid and not
so rescinded, reduced, restored or returned.

SECTION 8.8.       Waiver of Subrogation, etc.    Upon the making by any
Guarantor of any payment hereunder in respect of the Guaranteed Obligations,
such Guarantor shall be subrogated to the rights of the Noteholders against the
Issuer with respect to such payment; provided that such Guarantor shall not
enforce any right to receive any payment by way of subrogation, reimbursement,
contribution or setoff resulting from such payment until all of the Guaranteed
Obligations have been paid in full. If any amount shall be paid to any Guarantor
on account of such subrogation, reimbursement, contribution or setoff rights,
such amount shall be held in trust for the benefit of the Noteholders and any
other holders of the Guaranteed Obligations and shall forthwith be paid to the
Noteholders and all other holders of Guaranteed Obligations to be credited and
applied upon the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Notes and this Agreement.

SECTION 8.9.       Election of Remedies, etc.    Any election of remedies which
results in the denial or impairment of the right of any Noteholder to seek a
deficiency judgment against the Issuer shall not impair any Guarantor’s
obligations to pay the full amount of the Guaranteed Obligations. In the event
any Noteholder shall bid at any foreclosure or trustee’s sale or at any private
sale permitted by law or the Documents, such Noteholder may bid all or less than
the amount of the Guaranteed Obligations and the amount of such bid need not be
paid by such Noteholder but shall be credited against the Guaranteed
Obligations. The amount of the successful bid at any such sale, whether any
Noteholder or any other party is the successful bidder, shall be conclusively
deemed to be the fair market value of the collateral and the difference between
such bid amount and the remaining balance of the Guaranteed Obligations shall be
conclusively deemed to be the amount of the Guaranteed Obligations guaranteed
under the provisions of this Article 8, notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which any Noteholder might otherwise be
entitled but for such bidding at any such sale.

SECTION 8.10.       Subordination of Guarantees. All Guarantees pursuant to this
Article 8 will be subordinated on the same basis to Senior Debt of such
Guarantor as the Notes are subordinated to Senior Debt under Article 12.

SECTION 8.11.       Continuing Guarantee. Each Guarantor agrees that the
provisions of this Article 8 are a continuing Guarantee and shall remain in full
force and effect until the payment and performance in full of the Guaranteed
Obligations.

SECTION 8.12.       Contribution. In the event any Guarantor (a "Funding
Guarantor") shall make a payment in respect of the Notes or any other
Obligations or shall suffer any loss as a result of any realization upon any of
its assets pursuant to any Document, the other Guarantors (the "Contributing
Guarantors") shall, subject to the last sentence of this Section 8.12,
contribute to such Funding Guarantor an amount equal to such Contributing
Guarantor’s Pro Rata Share of such payment made, or loss suffered, by such
Funding Guarantor. The Contributing Guarantor’s Pro Rata Share with respect to
any such payment or loss by each Funding Guarantor shall be determined as of the
date on which such payment or loss was made or suffered by reference to the
ratio of (i) such Contributing Guarantor’s maximum obligation hereunder as
provided in Section 8.13 (such Guarantor’s "Maximum Obligation") as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) to (ii) the aggregate Maximum Obligations of all
Guarantor’s (including such Funding Guarantor) as of such date (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder). Nothing in this Section 8.12 shall affect each Guarantor’s several
liability for the entire amount of the Obligations (up to such Guarantor’s
Maximum Obligation). Each Guarantor covenants and agrees that its obligation to
make a contribution hereunder to a Funding Guarantor and its right to receive
any contribution hereunder from a Contributing Guarantor shall be subordinate
and junior in right of payment to the Obligations.

SECTION 8.13.       Savings Clause.

(a)        It is the intent of each Guarantor that its maximum obligations
hereunder (the "Guarantor Maximum Obligation") shall be in, but not in excess
of:

(i)        in a case or proceeding commenced by or against such Guarantor under
the Bankruptcy Code on or within one year from the date on which such Guaranteed
Obligations are incurred, the maximum amount which would not otherwise cause
such Guaranteed Obligations to be avoidable or unenforceable against the
Guarantor under (A) Section 548 of the Bankruptcy Code or (B) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such case
or proceeding by virtue of Section 544 of the Bankruptcy Code; or

(ii)        in a case or proceeding commenced by or against such Guarantor under
the Bankruptcy Code subsequent to one year from the date on which the Guaranteed
Obligations of such Guarantor are incurred, the maximum amount which would not
otherwise cause such Guaranteed Obligations to be avoidable or unenforceable
against such Guarantor under any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding by virtue of
Section 544 of the Bankruptcy Code; or

(iii)        in a case or proceeding commenced by or against such Guarantor
under any law, statute or regulation other than the Bankruptcy Code (including
any other bankruptcy, reorganization, arrangement, moratorium, readjustment of
debt, dissolution, liquidation or similar debtor relief laws or any state
fraudulent transfer or fraudulent conveyance act or statute applied in any such
case or proceeding), the maximum amount which would not otherwise cause the
Guaranteed Obligations of such Guarantor to be avoidable or unenforceable
against such Guarantor under such law, statute or regulation.

The substantive laws under which possible avoidance or unenforceability of the
Guaranteed Obligations shall be determined in any such case or proceeding shall
hereinafter be referred to as the "Avoidance Provisions."

(b)        To the extent set forth in this Section 8.13(b), but only to the
extent that the Guaranteed Obligations of such Guarantor would otherwise be
subject to avoidance under any Avoidance Provisions if such Guarantor is not
deemed to have received valuable consideration, fair value or reasonably
equivalent value for such Guaranteed Obligations, and if such Guaranteed
Obligations would render such Guarantor insolvent, leave such Guarantor with an
unreasonably small capital to conduct its business or cause such Guarantor to
have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
Guaranteed Obligations are deemed to have been incurred under the Avoidance
Provisions, then the maximum Guaranteed Obligations shall be reduced to that
amount which, after giving effect thereto, would not cause the Guaranteed
Obligations, as so reduced, to be subject to avoidance under the Avoidance
Provisions. This Section 8.13(b) is intended solely to preserve the rights of
the Noteholders under the Notes and the other Documents to the maximum extent
that would not cause the Guaranteed Obligations to be subject to avoidance under
the Avoidance Provisions, and neither such Guarantor nor any other Person shall
have any right or claim under this Section 8.13(b) as against any Noteholder
that would not otherwise be available to such Person under the Avoidance
Provisions.

ARTICLE 9

DEFINITIONS

SECTION 9.1.        Defined Terms.    The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, except where the context otherwise requires, have the following meanings
(such meanings to be equally applicable to the singular and plural forms
thereof):

"Additional Notes" means notes substantially in the form of Exhibit A that are
issued after the Closing Date from time to time in accordance with Section 2.4.

"Affiliate" means, with respect to any Person, any of (i) a director or
executive officer of such Person, (ii) a spouse, parent, sibling or descendant
of such Person (or a spouse, parent, sibling or descendent of any director or
executive offer of such Person) and (iii) any other Person that, directly or
indirectly, controls or is controlled by or is under common control with such
Person. For the purpose of this definition, "control" (including the terms
"controlling," "controls by" and "under common control with"), as used respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities or by contract or agency or
otherwise.

"Agreement" means, on any date, this Purchase Agreement as originally in effect
on the Closing Date and as thereafter from time to time amended, supplemented,
amended and restated, or otherwise modified and in effect.

"Amended Collateral Agency Agreement" means the Collateral Agency Agreement
dated as of March 11, 2004, among Elliott Associates, L.P., as Collateral Agent,
the Obligors and the Initial Purchasers as amended by the Collateral Agency
Agreement Amendment, as the same may be further amended, restated, supplemented
or otherwise modified in accordance with the terms thereof.

"Amendment" means the Amendment No. 1 and Waiver to Purchase Agreement, dated as
of May 27, 2004, by and among the Issuer and the holders listed on the signature
pages thereof.

"Approval" means each and every approval, consent, filing and registration by or
with any Person, including, without limitation, Governmental Authorities,
necessary to authorize or permit the execution, delivery or performance of this
Agreement, the Notes or any other Document, for the issuance of the Notes, for
the validity or enforceability hereof or thereof, or for the consummation of the
transactions contemplated by the Documents.

"Avoidance Provisions" is defined in Section 8.13.

"Bankruptcy Code" means the Bankruptcy Code of 1978, 11 U.S.C. § 101 et seq., as
amended.

"Business Day" means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York, New
York.

"Capitalized Lease Liabilities" means all monetary obligations of the Issuer and
its Subsidiaries under any leasing or similar arrangement which, in accordance
with GAAP, are or would be classified as capitalized leases.

"Change of Control" means any of (1) the sale, lease, exchange or other transfer
by the Issuer of all or substantially all of its assets, (2) the merger of the
Issuer with, or the consolidation of the Issuer into, any other corporation as a
result of which the stockholders of the Issuer immediately prior to such merger
or consolidation do not own Stock having more than 50% of the outstanding voting
power (assuming conversion of all convertible securities and exercise of all
outstanding options and warrants) of the surviving corporation, (3) the
dissolution or liquidation of the Issuer, (4) more than 20% of the outstanding
voting Stock of the Issuer becomes beneficially owned, directly or indirectly,
by any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act and the applicable rules and regulations thereunder), or (5)
during any period of two (2) years (whether commencing before or after the
Closing Date), the failure of individuals who on the first day of such period
were directors of the Issuer (together with any replacement or additional
directors who are nominated or elected by a majority of directors then in
office) to constitute a majority of the Board of Directors of the Issuer.

"Charges" means all federal, state, county, city, municipal, local, foreign or
other governmental (including PBGC) (a) taxes at the time due and payable and
(b) levies, assessments, charges, liens, claims or encumbrances upon or relating
to (i) the Obligations, (ii) the Issuer’s and its Subsidiaries’ employees,
payroll, income or gross receipts, (iii) the Issuer’s and its Subsidiaries’
ownership or use of their assets, or (iv) any other aspect of the Issuer’s and
its Subsidiaries’ business.

"Closing" is defined in Section 1.2.

"Closing Date" is defined in Section 1.2.

"Collateral" means collectively, all of the tangible and intangible real and
personal property, owned by Obligors (including but not limited to contract
rights, accounts receivable, payments, earnings, bank accounts and other
property of Obligors) over and in which the Collateral Agent has a Lien under
the Security Documents.

"Collateral Agency Agreement Amendment" means Amendment No. 1 to Collateral
Agency Agreement, of even date herewith, among Elliott Associates, L.P., as
Collateral Agent, the Obligors and the other parties set forth therein.

"Collateral Agent" is defined in Section 3.1.

"Commission" means the Securities and Exchange Commission.

"Common Stock" means shares now or hereafter authorized of any class of common
stock of the Issuer and any other capital stock of the Issuer, however
designated, that has the right (subject to any prior rights of any class or
series of preferred stock) to participate in any distribution of the assets upon
voluntary or involuntary liquidation, dissolution or winding up of the Issuer or
in the earnings of the Issuer without limit as to per share amount, and shall
include, without limitation, the presently authorized 35,000,000 shares of
Common Stock, par value $1.00 per share.

"Commonly Controlled Entity" means, with respect to any Person, an entity or
trade or business, whether or not incorporated, which is from time to time a
member of a controlled group or a group under common control with such Person
within the meaning of Sections 414(b), 414(c), 414(m) or 414(o) of the Internal
Revenue Code or Section 4001(a)(14) of ERISA. Unless otherwise indicated in this
Agreement, Commonly Controlled Entity shall refer to a Commonly Controlled
Entity with respect to the Issuer.

"Contract Payments" is defined in Section 6.1.17.

"Contractual Obligation" means, relative to any Person, any provision of any
security issued by such Person or of any Instrument or undertaking to which such
Person is a party or by which it or any of its property is bound.

"Contributing Guarantors" is defined in Section 8.12.

"Convertible Securities" means evidences of Indebtedness, shares of stock or
other securities which, with or without payment of additional consideration in
cash or property, are convertible into or exchangeable for shares of Common
Stock, whether or not the right to convert or exchange thereunder is immediately
exercisable or is conditioned upon the passage of time, the occurrence or
non-occurrence of some other event, or both.

"Default" means any Event of Default or any condition or event which, after
notice or lapse of time or both, would constitute an Event of Default.

"Disclosure Schedule" means the Disclosure Schedule attached hereto as Schedule
1.

"Documents" means, collectively, this Agreement, the Notes, the Security
Documents and each other Instrument executed and delivered by the Issuer or any
other Obligor as of the date hereof or at any time thereafter, in connection
with the transactions contemplated by this Agreement, in each case, as amended,
modified or supplemented from time to time.

"Dollar" and the sign "$" mean lawful money of the United States.

"ECH" means ECH Offshore, S. de R.L. de C.V., a sociedad de responsabilidad
limitada de capital variable organized under the laws of Mexico and one of the
Obligors hereunder.

"ECH Mexico Guarantee" means the "Contrato de Fianza" (Guaranty Agreement),
dated as of May 27, 2004, granted by ECH in favor of Elliott Associates, L.P.

"Environment" means soil, surface waters, ground waters, land, streams,
sediments, surface or subsurface strata and ambient air.

"Environmental Laws" means all federal, state and local laws or regulations,
codes, common law, consent agreements, orders, decrees, judgments or injunctions
issued, promulgated, approved or entered thereunder relating to pollution or
protection of the Environment, natural resource or occupational health and
safety.

"Environmental Liabilities and Costs" means all liabilities, obligations,
responsibilities, remedial actions, losses, damages, punitive damages,
consequential damages, treble damages, costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, expert and consulting
fees and costs of investigation and feasibility studies), fines, penalties,
settlement costs, sanctions and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, any Environmental Law,
permit, order, variance or agreement with a Governmental Authority or other
Person, arising from or related to the administration of any Environmental Law
or arising from environmental, health or safety conditions or a release or
threatened release resulting from the past, present or future operations of the
Issuer or any of its Subsidiaries or affecting any of their properties, or any
release or threatened release for which the Issuer or any of its Subsidiaries is
otherwise responsible under any Environmental Law.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulation
thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.

"Event of Default" is defined in Section 7.1.

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time.

"Exim Bank" means the Export-Import Bank of the United States.

"Exim Bank Agreement" means the Loan Agreement, dated August 15, 2001, between
Horizon Offshore Contractors, Inc., Horizon Subsea Services, Inc. and Horizon
Vessels, Inc., HorizEn, LLC, jointly and severally, and Southwest Bank of Texas,
N.A., as agent for the lenders, as amended through the date hereof, and any
notes, guarantees, security agreements and mortgages executed with respect
thereto.

"Existing Noteholders" means the "Noteholders" as defined in the Existing
Purchase Agreement.

"Existing Purchase Agreement" means the Purchase Agreement, dated as of March
11, 2004, among the Issuer, the guarantors listed on the signature pages
thereof, and the purchasers listed on the signature pages thereof, as amended,
restated, supplemented or otherwise modified in accordance with the terms
thereof.

"Existing Subordinated Notes" means the 16% Subordinated Secured Notes due March
31, 2007 issued from time to time by the Issuer pursuant to the Existing
Purchase Agreement and guaranteed by the guarantors as set forth therein.

"Fiscal Quarter" means any quarter of a Fiscal Year.

"Fiscal Year" means each twelve month accounting period ending on December 31 of
each calendar year.

"Funding Guarantor" is defined in Section 8.12.

"F.R.S. Board" means the Board of Governors of the Federal Reserve System (or
any successor).

"GAAP" means generally accepted accounting principles in effect from time to
time in the United States.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

"Guaranteed Obligations" is defined in Section 8.1.

"Guarantees" means the obligations of the Guarantors pursuant to Article 8.

"Guarantor" or "Guarantors" means (i) any Guarantor listed on the signature page
of this Agreement, and (ii) each of the Issuer’s current or future Subsidiaries
that in the future becomes bound by this Agreement pursuant to Section 6.1.17.

"Guarantor Maximum Obligation" is defined in Section 8.13.

"herein", "hereof", "hereto", "hereunder" and similar terms contained in this
Agreement or any other Document refer to this Agreement or such other Document,
as the case may be, as a whole and not to any particular Section, clause or
provision of this Agreement or such other Document.

"HOC Mexico" means HOC Offshore S. de R.L. de C.V., a sociedad de
responsabilidad limitada de capital variable organized under the laws of Mexico
and one of the Obligors hereunder.

"HOC Mexico Guarantee" means the "Contrato de Fianza" (Guaranty Agreement),
dated as of May 27, 2004, granted by HOC Mexico in favor of Elliott Associates,
L.P.

"IEC" means Israel Electric Corporation Ltd.

"IEC Contract" means the Construction Agreement, dated March 1, 2004, between
Horizon Offshore Contractors, Inc. and IEC.

"IEC Letter of Credit" means the letter of credit required to be issued on
behalf of the Issuer or any of its Subsidiaries in favor of IEC pursuant to the
IEC Contract.

"including" means including without limiting the generality of any description
preceding such term.

"Indebtedness" of any Person means, without duplication:

(a)        all obligations of such Person for borrowed money (including all
notes payable and drafts accepted representing extensions of credit) and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments on which interest charges are customarily paid;

(b)        all obligations, contingent or otherwise, relative to the face amount
of all letters of credit, whether or not drawn, and banker’s acceptances issued
for the account of such Person;

(c)        all Capitalized Lease Liabilities of such Person (to the extent
required by GAAP to be included on the balance sheet of such Person);

(d)        whether or not so included as liabilities in accordance with GAAP (i)
all obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable for other than borrowed money arising
in the ordinary course of business) and indebtedness secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse, and (ii) all obligations (contingent or otherwise) to guarantee,
purchase or otherwise acquire, or otherwise assure a creditor against loss in
respect of, Indebtedness of another Person;

(e)        all net obligations of such Person under Interest Rate Contracts; and

(f)        all obligations of such Person to redeem, purchase or otherwise
retire or extinguish any of its Stock, or any warrants, options or rights to
acquire its Stock, at a fixed or determinable date (whether by operation of a
sinking fund or otherwise), at another’s option or upon the occurrence of a
condition not solely within the control of such Person (e.g., redemption from
future earnings).

"Indemnified Liabilities" is defined in Section 11.4.

"Initial Purchasers" is defined in the preamble to this Agreement.

"Insolvency" or "Insolvent" means, at any particular time, a Multiemployer
Pension Plan is insolvent within the meaning of Section 4245 of ERISA.

"Instrument" means any contract, agreement, letter of credit, indenture,
mortgage, deed, certificate of title, document or writing (whether by formal
agreement, letter or otherwise) under which any obligation is evidenced, assumed
or undertaken, any Lien (or right or interest therein) is granted or perfected,
or any property (or right or interest therein) is conveyed.

"Interest Rate Contract" means any interest rate cap agreement, interest rate
collar agreement, interest rate swap agreement or other agreement or arrangement
designed to protect against fluctuations in interest rates.

"Internal Revenue Code" means the United States Internal Revenue Code of 1986,
as amended.

"Investment" means, relative to any Person, (a) any direct or indirect loan or
advance or other extension of credit (including, without limitation, a
guarantee) or capital contribution made by such Person to any other Person
excluding commission, travel and similar advances to officers and employees made
in the ordinary course of business), (b) any ownership or similar interest held
by such Person in any other Person, and (c) the purchase of any debt or equity
securities or instruments issued by any other Person including, without
limitation, Stock, notes, debentures, drafts and acceptances, trust
certificates, partnership interests or units or membership interests in limited
liability companies (other than temporary short term investments in cash
equivalents made by the Issuer or any of its Subsidiaries for cash management
purposes). The amount of any Investment of the nature referred to in clause (a)
or (b) shall be the original principal or capital amount thereof less all
returns of principal or equity thereon (and without adjustment by reason of the
financial condition of such other Person) and, if made by the transfer or
exchange of property other than cash, shall be deemed to have been made in an
original principal or capital amount equal to the fair market value of such
property.

"Iroquois Contract" means the Construction Contract No. 02-12, dated April 12,
2002, between Iroquois Gas Transmission System, L.P. by its agent Iroquois
Pipeline Operating Company and Horizon Offshore Contractors, Inc.

"Issuer" is defined in the preamble to this Agreement.

"Lien" means any mortgage, pledge, hypothecation, assignment, charge, deposit
arrangement, encumbrance, lien (statutory or other), adverse claim or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any financing lease involving substantially the same
economic effect as any of the foregoing and the filing of any financing
statement under the UCC or comparable law of any jurisdiction).

"Loss" means any loss, damage, destruction, theft, or seizure of, or any other
casualty with respect to, or any condemnation of, any property or asset of any
Person in an amount in excess of $500,000 individually or in the aggregate for
any Fiscal Year; and the "amount" of any Loss means (i) if such asset or
property is repaired or replaced, the greater of (A) the cost to repair or
replace the property or asset that was the subject of such Loss and (B) the
amount of insurance proceeds or condemnation awards payable as a result of such
Loss, and (ii) if such asset or property is not repaired or replaced, the amount
of insurance proceeds or condemnation awards payable as a result of such loss.

"Material Adverse Change" means a material adverse change in (a) the condition
(financial or otherwise), operations, performance, business, properties or
prospects of the Issuer and its Subsidiaries taken as a whole; or (b) the rights
and remedies of the Noteholders under the Documents; or (c) the ability of the
Issuer to repay the Notes or any other Obligations, or of the Issuer or other
Obligor to perform its obligations under the Documents; or (d) the legality,
validity or enforceability of any Document.

"Maturity" means the earlier of the Stated Maturity Date or such other date when
the Notes or portion thereof shall be or become due and payable in accordance
with the terms of this Agreement, whether by required repayment, prepayment,
declaration or otherwise.

"Maximum Lawful Rate" is defined in Section 11.15.

"Maximum Obligation" is defined in Section 8.12.

"Mexican Pledge Agreement" means the Pledge Agreement without Transmission of
Possession granted by ECH Offshore S. de R.L. de C.V. to Elliott Associates,
L.P., as Collateral Agent for itself and the various holders.

"Multiemployer Pension Plan" means a Multiemployer Plan which is subject to
Subtitle E of Title IV of ERISA.

"Multiemployer Plan" means a Plan which is a "multiemployer plan" within the
meaning of Section 3(37) of ERISA.

"Non-Wholly Owned Subsidiary" means a Subsidiary of the Issuer whose Stock is
not owned entirely by the Issuer or a Wholly-Owned Subsidiary.

"Noteholder" and "Noteholders" is defined in the preamble to this Agreement.

"Noteholder Parties" is defined in Section 11.4.

"Notes" is defined in Section 1.1.

"Obligations" means all obligations of the Issuer (monetary or otherwise)
arising under or in connection with this Agreement, the Notes and the other
Documents.

"Obligor" means any of the Issuer and the Guarantors.

"Organic Document" means, relative to any Person, its articles or certificate of
incorporation or certificate of limited partnership or organization, its bylaws,
partnership or operating agreement or other organizational documents, and all
stockholders agreements, voting trusts and similar arrangements applicable to
any of its Stock or partnership interests or other ownership interests.

"PBGC" means the Pension Benefit Guaranty Corporation and any entity succeeding
the Issuer or any of its Subsidiaries to any or all of its functions under
ERISA.

"Pemex" is defined in Section 6.1.17.

"Pemex Claims" means all claims for payment or damages, including all interest,
penalties and fees thereon, made by the Obligors under the Pemex Contract other
than claims relating to weather.

"Pemex Contract" is defined in Section 6.1.17.

"Pension Plan" means any Plan which is subject to the provisions of Title IV of
ERISA, or to the provisions of Section 302 of ERISA or Section 412 of the
Internal Revenue Code.

"Permitted Joint Venture" means the participation by the Issuer or any of its
Subsidiaries in (i) the joint ventures set forth in Item 9(a) (Permitted Joint
Ventures) of the Disclosure Schedule in which the aggregate net Investment by
the Issuer and its Subsidiaries in such joint ventures at any one time will not
exceed (x) $10,000,000 for the joint venture set forth in section (1) of Item
9(a) (Permitted Joint Ventures) of the Disclosure Schedule and (y) $15,000,000
for the joint venture set forth in section (2) of Item 9(a) (Permitted Joint
Ventures) of the Disclosure Schedule and (ii) any other joint ventures to
perform offshore services in the oil and gas industry with any other Persons in
which the aggregate net Investments by the Issuer and its Subsidiaries in all
such joint ventures (excluding the joint ventures set forth in Item 9(a)
(Permitted Joint Ventures) of the Disclosure Schedule) at any one time will not
exceed $10,000,000.

"Person" means any natural person, corporation, partnership, limited liability
company, firm, association, government, governmental agency or any other entity,
whether acting in an individual, fiduciary or other capacity.

"Plan" shall mean, at a particular time, any employee benefit plan (within the
meaning of Section 3(3) of ERISA), which is covered by ERISA and in respect of
which the Issuer or any Subsidiary or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Post-Default Rate" means the sum of the rate per annum otherwise applicable to
the Notes plus two percent (2%) per annum.

"Proceeding" means (a) any insolvency, bankruptcy, receivership, liquidation,
reorganization, readjustment, composition or other similar proceeding relating
to any of the Obligors, its properties or its creditors as such, (b) any
proceeding for any liquidation, dissolution or other winding-up of any of the
Obligors, whether voluntary or involuntary, and whether or not involving
insolvency or bankruptcy proceedings, or (c) any assignment for the benefit of
creditors or marshaling of assets of any of the Obligors or the appointment of a
trustee, receiver, sequestrator or other custodian for any of the Obligors or
any of their properties.

"Projections" means the projected balance sheet and projected statements of
income and cash flows of the Issuer prepared by the Issuer, together with
supporting details and a statement of underlying assumptions, which have been
delivered prior to the Closing Date to the Initial Purchasers in connection with
their purchase of Notes pursuant to this Agreement.

"Purchase Price" is defined in Section 1.2.

"Quarterly Payment Date" means each March 31, June 30, September 30 and December
31, commencing with June 30, 2004, or, if such day is not a Business Day, the
immediately succeeding Business Day.

"Refinancing Indebtedness" means any refinancing, extension, renewal, refund,
repayment, prepayment, redemption, defeasance, retirement, or issuance of a
security or Indebtedness in exchange or replacement for any Senior Debt, in
whole or in part, in each case that does not:

(1)  result in an increase in the aggregate principal amount of Indebtedness of
the Issuer and its Subsidiaries in excess of the sum of (i) 5% of the aggregate
principal amount outstanding under any term loans as of March 11, 2004 and (ii)
10% of the aggregate lending commitments under any revolving credit facilities
as of March 11, 2004;

(2)  create Indebtedness with: (a) a Weighted Average Life to Maturity that is
less than the Weighted Average Life to Maturity of the Indebtedness being
refinanced; or (b) a final maturity earlier than the final maturity of the
Indebtedness being refinanced; provided that such Refinancing Indebtedness shall
be Indebtedness solely of the Issuer or a Guarantor;

(3)  change any of the respective obligors from the obligors on the Indebtedness
being refinanced;

(4)  affect the security, if any, for the Indebtedness being refinanced (except
to the extent that less security is granted to holders of such Refinancing
Indebtedness); and

(5)  except as set forth in Item 9(b) (Refinancing Indebtedness) of the
Disclosure Schedule, provide the holders of such Refinancing Indebtedness with
covenants, defaults, rights or remedies that, taken as a whole, are materially
more favorable to such holders than the terms that are applicable under the
instruments and documents governing the Indebtedness being refinanced.

"Required Holders" means, at any time, Noteholders holding, in the aggregate,
two-thirds of the outstanding principal amount of the Notes at any time
(excluding any Notes held by any Obligor or any Subsidiary of any Obligor).

"Requirements of Law" means, as to any Person, the Organic Documents of such
Person, and all federal, state and local laws, rules, regulations, orders,
decrees or other determinations of an arbitrator, court or other Governmental
Authority, including, without limitation, all disclosure and other requirements
of ERISA, the requirements of Environmental Laws and any permits under
Environmental Laws, the requirements of the Occupational Safety and Health
Administration, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.

"Securities Act" means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission thereunder.

"Security Documents" means those documents set forth in Schedule 3.

"Senior Debt" means the principal of and accrued interest on all Indebtedness
incurred by any Obligor under any of the Senior Debt Documents, reduced by the
amount of all principal repayments of any such Indebtedness consisting of term
loans and, without duplication, the amount of all permanent reductions of
commitments under any revolving facilities under which Senior Debt may be
incurred. Senior Debt shall also include any Refinancing Indebtedness.

"Senior Debt Documents" means those documents set forth in Schedule 4.

"Senior Lender" means any holder of Senior Debt and "Senior Lenders" means the
holders, collectively, of Senior Debt.

"Settlement" is defined in Section 6.1.17(b).

"Sharing Percentage" is defined in Section 6.1.11(a).

"Solvent" means, with respect to any Person on a particular date, that on such
date (i) the fair value of the assets of such Person (both at fair valuation and
at present fair saleable value) is, on the date of determination, greater than
the total amount of liabilities of such Person (including all obligations and
liabilities of such Person fixed or contingent, direct or indirect, disputed or
undisputed, and whether or not required to be reflected on a balance sheet
prepared in accordance with GAAP), (ii) such Person is able to pay all
liabilities of such Person as they mature, and (iii) such Person does not have
unreasonably small capital with which to carry on its business. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

"Stated Maturity Date" means March 31, 2007.

"Stock" means all shares of capital stock of or in a corporation, whether voting
or non voting, and including, without limitation, common stock and preferred
stock.

"Subsidiary" means, with respect to any Person, (1) any corporation of which the
outstanding Stock having a least a majority of the votes entitled (without
regard to the occurrence of any contingency) to be cast in the election of
directors under ordinary circumstances shall at the time be owned, directly or
indirectly, by such Person; or (2) any other Person of which at least a majority
of the voting interest under ordinary circumstances is at the time, directly or
indirectly, owned by such Person. Except as otherwise indicated herein,
references to Subsidiaries shall refer to Subsidiaries of the Issuer.

"Suit" is defined in Section 6.1.17(b).

"SWBT Agreement" means the Loan Agreement, dated March 27, 2001, between Horizon
Offshore Contractors, Inc., Horizon Subsea Services, Inc. and Horizon Vessels,
Inc., jointly and severally, and Southwest Bank of Texas, N.A., as agent for the
lenders, as amended through the date hereof, and any notes, guarantees, security
agreements and mortgages executed with respect thereto.

"Taxes" means all taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto (including any penalties and interest
thereon).

"UCC" means the Uniform Commercial Code of any applicable jurisdiction, as in
effect from time to time.

"United States" or "U.S." means the United States of America, its 50 states and
the District of Columbia.

"Warrants" mean the warrants to purchase an aggregate of 5,283,300 shares of
Common Stock issued pursuant to the Existing Purchase Agreement.

"Weighted Average Life to Maturity" means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.

"Wholly-Owned Subsidiary" means a Subsidiary of the Issuer whose Stock is,
directly or indirectly, owned entirely by the Issuer.

"written" or "in writing" means any form of written communication or a
communication by means of telecopier device, telegraph or cable.

SECTION 9.2.        Use of Defined Terms. Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have such meanings when used in the Disclosure Schedule and each
Note, notice and other communication delivered from time to time in connection
with this Agreement or any other Document.

SECTION 9.3.        Cross-References. Unless otherwise specified, references in
this Agreement and in each other Document to any Article or Section are
references to such Article or Section of this Agreement or such other Document,
as the case may be, and unless otherwise specified, references in any Article,
Section, or definition to any clause are references to such clause of such
Section, Article or definition.

SECTION 9.4.        Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Document shall be
interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared in accordance with GAAP.

ARTICLE 10.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

SECTION 10.1.        Registration of Notes. The Issuer shall keep at its
principal executive office a register for the registration of transfers of
Notes. The name and address of each Noteholder, each transfer thereof and the
name and address of each transferee of one or more Notes shall be registered in
such register. Prior to due presentment for registration of transfer, the Person
in whose name any Note shall be registered shall be deemed and treated as the
owner and holder thereof for all purposes hereof, and the Issuer shall not be
affected by any notice or knowledge to the contrary. The Issuer shall give to
any Noteholder, promptly upon request therefor, a complete and correct copy of
the names and addresses of all such Noteholders.

SECTION 10.2.        Transfer and Exchange of Notes. Upon surrender of any Note
at the principal executive office of the Issuer for registration of transfer or
exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered Noteholder or his attorney duly authorized in writing and accompanied
by the address for notices of each transferee of such Note or part thereof), the
Issuer shall execute and deliver, at its expense, one or more new Notes as
requested by the registered Noteholder thereof, in exchange therefor, in an
aggregate principal amount of the surrendered Note. Each such new Note shall be
payable to or issued to such Person as such Noteholder shall request and shall
be substantially in the form of Exhibit A. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. Notes shall not be transferred in denominations of less
than $100,000 unless necessary to enable the registration of transfer by a
Noteholder of all of its Notes. Transfers hereunder shall be made by the Issuer
to the extent permitted by applicable law.

If any transfer of all or a portion of a Note is not made pursuant to an
effective registration statement under the Securities Act, (i) the Noteholder
thereof will, if reasonably requested by the Issuer, deliver to the Issuer an
opinion of counsel, which may be counsel to the Noteholder but which must be
reasonably satisfactory to the Issuer, reasonably satisfactory in form, scope
and substance to the Issuer, that the Note (or portion thereof) may be sold
without registration under the Securities Act; (ii) the proposed transferee
shall make an investment covenant reasonably satisfactory to the Issuer (except
that no such covenant will be required in connection with a transfer effected in
accordance with Rule 144A under the Securities Act); and (iii) the proposed
transferee shall agree that the Note issued to such transferee shall bear the
legend set forth in Section 1.3(d) of this Agreement.

Notwithstanding the foregoing provisions of this Section 10.2, the restrictions
upon the transferability of any Note and the requirement to include the first
two paragraphs of the legend set forth in Section 1.3(d) of this Agreement shall
terminate as to such Note (i) when and so long as such Note shall have been
effectively registered under the Securities Act and disposed of pursuant thereto
or (ii) when the Issuer shall have received an opinion of counsel reasonably
satisfactory to it that such restrictive legend is not required in order to
ensure compliance with the Securities Act. Whenever the restrictions imposed by
this Section 10.2 shall terminate as to any Note, the Noteholder thereof shall
be entitled to receive from the Issuer a new Note bearing a legend consisting
only of the final paragraph of the legend set forth in Section 1.3(d) of this
Agreement.

SECTION 10.3.        Replacement of Notes. Upon receipt by the Issuer of notice
from any Noteholder of the loss, theft, destruction or mutilation of any Note
held by such Noteholder and (a) in the case of loss, theft or destruction, of
security reasonably satisfactory to the Issuer (or, in the case of the Initial
Purchaser or any other Noteholder that is an institutional investor, an
unsecured agreement of indemnity from such Noteholder), or (b) in the case of
mutilation, upon surrender and cancellation thereof, the Issuer, at its own
expense, shall execute and deliver, in lieu thereof, a new Note, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

ARTICLE 11

MISCELLANEOUS

SECTION 11.1.        Waivers, Amendments, etc.

(a)        The provisions of this Agreement and of each Document may from time
to time be amended, modified or waived, (1) if such amendment, modification or
waiver is in writing and, (x) in the case of an amendment or modification, is
consented to by the Issuer and the Required Holders and (y) in the case of a
waiver of any obligation of the Issuer or compliance with any prohibition
contained in this Agreement or any other Document, is consented to by the
Required Holders or (2) as otherwise provided in any Document; provided,
however, that no such amendment, modification or waiver of the following shall
be effective unless:

(i)        consented to by each Noteholder, if such amendment, modification or
waiver would modify any requirement hereunder that any particular action be
taken by all the Noteholders or by the Required Holders;

(ii)        consented to by each Noteholder, if such amendment, modification or
waiver would modify this Section 11.1, change the definition of "Required
Holders," or subject any Noteholder to any additional obligations;

(iii)        consented to by each Noteholder, if such amendment, modification or
waiver would reduce any amounts payable to such Noteholders described in Article
2, extend the Stated Maturity Date, extend the due date for, or reduce the
amount of, any payment or prepayment of principal of or interest on the Notes
(or reduce the principal amount of or rate of interest on the Notes);

(iv)        consented to by each Noteholder, if such amendment, modification or
waiver would release all or substantially all of the Collateral;

(v)        consented to by each Noteholder, if such amendment, modification or
waiver would release any Guarantor from any of its obligations under its
Guarantee or this Agreement otherwise than in accordance with the terms hereof;

(vi)        consented to by each Noteholder, if such amendment, modification or
waiver would affect the ranking of the Notes or any Guarantee in a manner
adverse to the Noteholders;

(vii)        consented to by each Noteholder, if such amendment, modification or
waiver would make any Notes payable in money other than that stated in the
Notes; or

(viii)        consented to by each Noteholder, if such amendment, modification
or waiver would, after the Issuer’s obligation to prepay Notes arises hereunder,
amend, change or modify in any material respect the obligation of the Issuer to
make any prepayment of the Notes.

(b)        No failure or delay on the part of any Noteholder in exercising any
power or right under this Agreement or any other Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on the Issuer in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval by any Noteholder shall, except as may be otherwise stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.

(c)        No Noteholder shall be under any obligation to marshal any assets in
favor of the Issuer or any other party or against or in payment of any or all of
the Obligations. Recourse for security shall not be required at any time. To the
extent that the Issuer makes a payment or payments to the Noteholders, and such
payment or payments or any part thereof are subsequently for any reason
invalidated, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made.

SECTION 11.2        Notices. All notices hereunder shall be in writing or by
telecopy (confirmed in writing) and shall be sufficiently given to the Initial
Purchasers, Noteholders, the Issuer or any Guarantor if addressed or delivered
to them at the following addresses:

If to the Initial Purchasers:  To the address listed underneath such Initial
Purchaser’s name in the signature pages hereof.        

with copies to:

King & Spalding LLP

1185 Avenue of the Americas

New York, New York 10036

Attention: Alexander G. Simpson

Telecopier No.: (212) 556-2222

        If to any other Noteholder: At its last known address appearing on the
books of the Issuer maintained for such purpose in accordance with Section 10.1.
        If to the Issuer or any Guarantor:

Horizon Offshore, Inc.

2500 CityWest Boulevard, Suite 2200

Houston, Texas 77042

Attention: Executive Vice President and Chief Financial Officer

Telecopier No.: (713) 361-2677

        with copies to:

Jones, Walker, Waechter, Poitevent, Carrere & Denegre, L.L.P.

201 St. Charles Avenue, Suite 5100

New Orleans, Louisiana 70170

Attention: William B. Masters

Telecopier No.: (504) 582-8012

or at such other address as any party may designate to any other party by
written notice. All such notices and communications shall be deemed to have been
duly given: at the time delivered by hand, if personally delivered; when
received, if deposited in the mail postage prepaid; when transmission is
verified, if telecopied; and on the next Business Day, if timely delivered to an
air courier guaranteeing overnight delivery.

SECTION 11.3        Costs and Expenses. The Obligors agree to pay from time to
time (before and after the Closing Date) all reasonable out of pocket expenses
of the Noteholders for the negotiation, preparation, execution, and delivery of
this Agreement and each other Document, including schedules and exhibits, and
any amendments, waivers, consents, supplements, terminations, releases or other
modifications to this Agreement or any other Document as may from time to time
hereafter be required (including the reasonable fees and expenses of counsel for
the Noteholders, or of any consultants or other experts retained by the
Noteholders from time to time in connection therewith), and to pay all
reasonable expenses of the Required Holders (including reasonable fees and
expenses of counsel to the Required Holders, or of any consultants or other
experts retained by the Required Holders) incurred in connection with any
restructuring or "work-out" of any Obligations, provided that the Noteholders
shall be entitled to reimbursement in respect of reasonable attorneys’ fees and
expenses payable to a single law firm designated by the Required Holders in
connection with any such enforcement, restructuring or "work-out". The Obligors
also agree to pay and hold the Noteholders harmless from any stamp, documentary,
intangibles, transfer or similar taxes or charges, and to reimburse each
Noteholder upon demand for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and expenses) incurred by such Noteholder in
enforcing the Obligations of any Obligors under this Agreement or any other
Document.

SECTION 11.4        Indemnification. In consideration of the execution and
delivery of this Agreement by each Noteholder and the making of the Notes, each
Obligor, jointly and severally hereby indemnifies, exonerates and holds each
Noteholder, each of its successors and assigns, each of its officers, directors,
employees, attorneys and agents of each Noteholder and each of their respective
successors and assigns (each, a "Noteholder Party" and collectively, the
"Noteholder Parties") free and harmless from and against any and all actions,
causes of action, suits, losses, costs, liabilities (including, but not limited
to, under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, and Environmental Liabilities and Costs), damages
and expenses (irrespective of whether such Noteholder Party is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys’ fees and disbursements (the "Indemnified Liabilities"), incurred by
the Noteholder Parties or any of them or asserted or awarded against the
Noteholder Parties or any of them as a result of, or arising out of, or relating
to:

(a)        any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the Notes;

(b)        the use of any of the proceeds of the Notes by the Issuer for any
other purpose;

(c)        the making of any claim by any investment banking firm, broker or
third party that it is entitled to compensation from any Noteholder in
connection with this Agreement (other than investment banking firms and brokers
retained by any Noteholder);

(d)        the entering into and performance of this Agreement and any other
Document by any of the Noteholder Parties (other than the breach by such
Noteholder Party of this Agreement);

(e)        any investigation, litigation, or proceeding related to any of the
Documents, whether or not any Noteholder is party thereto;

(f)        the existence of any contaminant, in, under, on or otherwise
affecting any property owned, used, operated, or leased by the Issuer or any
Subsidiary in the past, present, or future or any surrounding areas affected by
such property, regardless of whether the existence of the contaminant is related
to the past, present or future operations of the Issuer and the Subsidiaries, or
their predecessors in interest or any other Person; any Environmental
Liabilities and Costs related to any property owned, used, operated, or leased
by the Issuer or any Subsidiary in the past, present or future; any
Environmental Liabilities and Costs related to the past, present or future
operations of the Issuer or any Subsidiary; any alleged violations of any
Environmental Law related to any property owned, used, operated, or leased by
the Issuer or any Subsidiary in the past, present or future; any alleged
violations of any Environmental Law related to the past, present or future
operations of the Issuer or any Subsidiary; the performance of any remedial
action that is related to any property owned, used, operated or leased by the
Issuer or any Subsidiary in the past, present or future; the performance of any
remedial action that is related to the past, present or future operations of the
Issuer or any Subsidiary; and the imposition of any Lien on any property
affected by this Agreement or any of the other Documents arising from any
Environmental Liabilities or Costs; or

(g)        any claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not any Noteholder (or any of their respective
officers, directors, employees or agents) is a party thereto;

except for any such Indemnified Liabilities arising for the account of a
particular Noteholder Party by reason of the relevant Noteholder Party’s bad
faith, gross negligence, willful misconduct or breach of this Agreement as
determined by a final and nonappealable decision of a court of competent
jurisdiction. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, each Obligor hereby agrees, jointly and severally,
to make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law. The foregoing
indemnity shall remain operative and in full force and effect notwithstanding
the consummation of the transactions contemplated hereunder, the repayment of
any of the Notes made hereunder, the invalidity or unenforceability of any term
or provision of this Agreement or any other Document, or any investigation made
by or on behalf of any Noteholder. Promptly after receipt by any Noteholder
Party of notice of commencement of any claim, investigation, litigation or
proceeding such Noteholder Party will, if a claim in respect thereof is to be
made against any Obligor under this Section 11.4, deliver to the Obligors
written notice of such commencement thereof, provided that the failure to give
such notice shall not relieve the Obligors of their obligations under this
Section 11.4 except to the extent the Obligors are actually prejudiced by such
failure. The Obligors shall have the right to participate in the defense thereof
(including participation in discussions regarding such defense) at their own
expense, but only to the extent such participation would not, in the opinion of
counsel to the Noteholder Party, result in a waiver of the attorney-client
privilege of such Noteholder Party. If an indemnification claim in respect of
any claim, investigation, litigation or proceeding is to be made against any
Obligor under this Section 11.4 by any Noteholder Party, such Noteholder Party
shall not settle or compromise any such claim, investigation, litigation or
proceeding without the prior consent of the Obligors (which consent shall not be
unreasonably withheld or delayed) so long as the Obligors have provided evidence
reasonably satisfactory to such Noteholder Party that the Obligors have the
financial ability to satisfy the maximum amount for which such Noteholder Party
may be found liable in connection with such claim, investigation, litigation or
proceeding.

SECTION 11.5        Survival. The obligations of the Obligors under Section 11.3
and Section 11.4 shall in each case survive the payment or permitted transfer of
any Notes, the enforcement, amendment or waiver of any provision of this
Agreement or the Notes and the termination of this Agreement. The
representations and warranties made by the Obligors in this Agreement, the Notes
and in each other Document shall survive the execution and deliver of this
Agreement, the Notes and each such other Document, the purchase or transfer of
any Notes or portion thereof or interest therein, and may be relied upon by any
subsequent Noteholder, regardless of any investigation made at any time by or on
behalf of any Noteholder



SECTION 11.6        Severability. Any provision of this Agreement, the Notes or
any other Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions of this
Agreement, the Notes or such other Document or affecting the validity or
enforceability of such provision in any other jurisdiction.



SECTION 11.7        Headings. The various Headings of this Agreement, the Notes
and of each other Document are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement, the Notes or such other
Document or any provisions hereof or thereof.

SECTION 11.8        Counterparts, Effectiveness, etc.    This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement. This Agreement shall become effective when counterparts
hereof have been executed by the Issuer, the Guarantors and each Initial
Purchaser.

SECTION 11.9        Governing Law; Entire Agreement    (a) THIS AGREEMENT AND
THE NOTES SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK. This Agreement, the Notes and the other
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and supersede any prior agreements, written
or oral, with respect thereto.

(b)        Each Obligor hereby agrees that any legal action or proceeding
against it with respect to this Agreement, the Notes or any of the other
Documents may be brought in the courts of the State of New York or of the United
States of America for the Southern District of New York as any Noteholder may
elect, and, by execution and delivery hereof, it accepts and consents for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of the aforesaid courts and agrees that such jurisdiction shall be exclusive,
unless waived by the Required Holders in writing, with respect to any action or
proceeding brought by it against such Noteholders. Each Obligor (other than any
Obligor organized in The United Mexican States) hereby irrevocably consents to
the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of the copies thereof by certified mail,
return receipt requested, postage prepaid, to it at its address set forth
herein, such service to become effective upon the earlier of (i) the date 10
calendar days after such mailing and (ii) any earlier date permitted by
applicable law. Each Obligor hereby agrees that Sections 5-1401 and 5-1402 of
the General Obligations Law of the State of New York shall apply to this
Agreement and each of the other Documents and waives any right to stay or to
dismiss any action or proceeding brought before said courts on the basis of
forum non conveniens. Nothing herein shall affect the right of any Noteholder to
bring proceedings against any Obligor in the courts of any other jurisdiction or
to serve process in any other manner permitted by applicable law (including,
with respect to any Obligor organized in The United Mexican States, in
accordance with Mexican law).

(c)        Each Obligor, other than any Obligor organized in The United Mexican
States, hereby irrevocably designates, appoints and empowers CT Corporation
System, whose present address is 111 Eighth Avenue, New York, New York 10011, as
its authorized agent to receive, for and on its behalf and its property, service
of process in the State of New York when and as such legal actions or
proceedings may be brought in the courts of the State of New York or of the
United States of America sitting in New York, and such service of process shall
be deemed complete upon the date of delivery thereof to such agent whether or
not such agent gives notice thereof to such Obligor, or upon the earliest of any
other date permitted by applicable law. Each such Obligor shall furnish the
consent of CT Corporation System so to act to the CollateralAgent and the
Noteholders on or prior to the Closing Date. It is understood that a copy of
said process served on such agent will as soon as practicable be forwarded to
the Obligors at its address set forth in Section 11.2, but its failure to
receive such copy shall not affect in any way the service of said process on
said agent as such agent of such Obligors. Each such Obligor agrees that it will
at all times continuously maintain an agent to receive service of process in the
State of New York on behalf of itself and its properties and in the event that,
for any reason, the agent named above or its successor shall no longer serve as
its agent to receive service of process in the State of New York on its behalf,
it shall promptly appoint a successor so to serve and shall advise the
Collateral Agent and the Noteholders thereof (and shall furnish to theCollateral
Agent and the Noteholders the consent of any successor agent so to act).

(d)        Each Obligor organized in The United Mexican States hereby
irrevocably agrees to grant within ten (10) Business Days after the Closing Date
a power of attorney for lawsuits and collections in accordance with the
applicable laws of The United Mexican States to William B. Gibbens, III, whose
present address is c/o Horizon Offshore, Inc., 2500 CityWest Boulevard, Suite
2200, Houston, Texas 77042, for such individual to act as authorized agent for
each such Obligor to receive, for and on its behalf and its property, service of
process by personal service thereof when and as such legal actions or
proceedings may be brought in the courts of the State of New York or of the
United States of America sitting in New York, and such service of process shall
be deemed complete upon personal service thereof. It is understood that a copy
of said process served on such agent will as soon as practicable be forwarded to
each such Obligor at its address set forth in Section 11.2. Each such Obligor
agrees that it will at all times continuously maintain such agent to receive
service of process on behalf of itself and its properties and in the event that,
for any reason, the agent named above or its successor shall no longer serve as
its agent to receive service of process on its behalf, it shall promptly grant a
power of attorney in accordance with the applicable laws of The United Mexican
States to appoint a successor so to serve and shall advise the Collateral Agent
and the Noteholders thereof (and shall furnish to the Collateral Agent and the
Noteholders the consent of any successor agent so to act).

SECTION 11.10.        Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that no Obligor may assign or
transfer its rights or obligations hereunder without the prior written consent
of all Noteholders. The Notes shall be freely transferable, without restriction,
subject to compliance with applicable securities laws and Section 10.2.

SECTION 11.11.        Other Transactions. Nothing contained herein shall
preclude any Noteholder from engaging in any transaction, in addition to those
contemplated by this Agreement or any other Document, with the Issuer or any of
its Subsidiaries and Affiliates that is not otherwise expressly prohibited under
this Agreement or any other Document.

SECTION 11.12.        Confidentiality. The Noteholders shall hold all
non-public, proprietary or confidential information obtained pursuant to the
requirements of this Agreement in accordance with their customary procedures for
handling confidential information of this nature and in accordance with safe and
sound banking practices; however, the Noteholders may make disclosure of any
such information to its examiners, Affiliates, outside auditors, counsel,
consultants, appraisers and other professional advisors in connection with this
Agreement or as required by or any proposed transferee in connection with the
contemplated transfer of any Notes or as required or requested by any
Governmental Authority or representative thereof or in connection with the
enforcement hereof or of any Document or related document or pursuant to legal
process. In no event shall any Noteholder be obligated or required to return any
materials furnished to it by or on behalf of the Issuer.

SECTION 11.13.        Waiver of Jury Trial, etc.    EACH OF THE HOLDERS AND THE
OBLIGORS HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, THE NOTES OR ANY
OTHER DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF SUCH HOLDERS OR OBLIGORS. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR SUCH HOLDERS ENTERING INTO THIS AGREEMENT.

SECTION 11.14.        Limitation of Liability. None of the Noteholders, the
Obligors nor any Affiliates thereof shall have any liability with respect to,
and each of the Noteholders and the Obligors hereby waive, release and agree not
to sue upon, any claim for any special, indirect, punitive, exemplary or
consequential damages suffered by such Person in connection with, arising out
of, or in any way related to this Agreement, the Documents, the transactions
contemplated herein, or any act, omission or event occurring in connection
therewith.

SECTION 11.15.        Usury Savings Clause. Notwithstanding anything to the
contrary in this Agreement or any other Document, the Noteholders do not intend
to and do not hereby require the Obligors to agree to pay any interest in excess
of that permitted by applicable law and if at any time any rate of interest
accruing on any Obligation, when aggregated with all amounts payable by the
Issuer or any other Obligor under any of the Documents that are deemed or
construed to be interest accrued or accruing on such Obligation under applicable
law, exceeds the highest rate of interest permissible under any law which a
court of competent jurisdiction shall, in a final determination, deem applicable
to such Noteholder with respect to such Obligation (each a "Maximum Lawful
Rate"), then in such event and so long as the Maximum Lawful Rate would be so
exceeded, such rate of interest shall be reduced to the Maximum Lawful Rate;
provided that if at any time thereafter such rate of interest accruing on
Obligations held by such Noteholder is less than the Maximum Lawful Rate, the
Issuer shall continue to pay interest to such Noteholder at the Maximum Lawful
Rate until such time as the total interest received by such Noteholder in
respect of the Obligations held by it is equal to the total interest which such
Noteholder would have received had interest on all Obligations held by such
Noteholder (but for the operation of this Section 11.15) accrued at the rate
otherwise applicable under this Agreement and the other Documents. Thereafter,
interest payable to such Noteholder in respect of the Obligations held by it
shall accrue at the applicable rate set forth in this Agreement or other
Documents unless and until such rate again exceeds the Maximum Lawful Rate, in
which event this Section 11.15 shall again apply. In no event, shall the total
interest received by any Noteholder pursuant to the terms hereof exceed the
amount which such Noteholder could lawfully have received had interest been
calculated for the full term of this Agreement at the Maximum Lawful Rate. In
the event that the Maximum Lawful Rate is calculated pursuant to this
Section 11.15, (a) if required by applicable law, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made, and (b) if
permitted by applicable law, the Issuer and such Noteholder shall (i)
characterize any non principal payment as an expense, fee or premium rather than
as interest, (ii) exclude voluntary prepayments and the effect thereof, and
(iii) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the entire contemplated term of the Notes so that
interest for the entire term of the Notes shall not exceed the Maximum Lawful
Rate. Notwithstanding the provisions of this Section 11.15, in the event that a
court of competent jurisdiction shall make a final determination that any
Noteholder has received interest in excess of the Maximum Lawful Rate, such
Noteholder shall, to the extent permitted by applicable law, promptly apply such
excess, first to any interest due and outstanding under this Agreement and the
other Documents, second to any principal due and payable under this Agreement
and the Notes, third to the remaining principal amount of the Notes and fourth
to other unpaid Obligations held by such Noteholder, and thereafter shall refund
any excess to the Issuer or as a court of competent jurisdiction may otherwise
order.

ARTCILE 12.

SUBORDINATION OF INDEBTEDNESS.

SECTION 12.1.        Subordination. The Notes and the obligations of the
Guarantors under Article 8 shall be and hereby are expressly made subordinate
for all purposes to the Senior Debt to the extent and in the manner provided in
this Agreement.

SECTION 12.2.        Subordination in Event of Insolvency or Liquidation,
Etc.    (a) In the event of any Proceeding, (1) the Senior Debt shall first be
paid in full before any payment or distribution, whether in cash, securities or
other property, shall be made in respect of Notes, and (2) any payment or
distribution of assets which would otherwise (but for this Agreement) be payable
or deliverable in respect of the Notes shall be paid or delivered directly to
the Senior Lenders for application to and payment of the Senior Debt until all
Senior Debt shall have been paid in full.

(b)        The Noteholders agree that if they have not filed appropriate claims
or proofs of claim in respect of the Notes in any Proceeding within thirty (30)
days of any bar date, the Senior Lenders may file such claims or proofs of claim
on their behalf.

SECTION 12.3.        Turnover of Improper Payments. If any payment or
distribution, whether in cash, securities or other property, shall be received
by the Noteholders in contravention of any of the terms hereof, such payment or
distribution shall be received and held in trust for the benefit of the Senior
Lenders, and shall be promptly paid over and delivered to the Senior Lenders for
application to the payment of the Senior Debt to the extent necessary to cause
the Senior Debt to be paid in full.

SECTION 12.4.        Subrogation. At such time as the Senior Debt has been paid
in full, the Noteholders shall be subrogated to any rights of the Senior Lenders
in and to the Senior Debt and any security therefor, to the extent paid by or on
behalf of the Noteholders, and to receive any further payments or distributions
of assets of the Obligors applicable to the Senior Debt until the Notes shall be
paid in full. For purposes of such subrogation, no payments or distributions to
the Senior Lenders of any cash, property or securities to which the Noteholders
would be entitled except for the provisions of this Agreement shall, as among
the Obligors and their creditors other than the Senior Lenders on the one hand
and the Noteholders on the other hand, be deemed to have been made as a payment
by any of them to or on account of the Senior Debt.

SECTION 12.5.        Reinstatement. The provisions of this Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment in respect of the Senior Debt is rescinded or must otherwise be
returned by the Senior Lenders in the event of a Proceeding, all as though such
payment had not been made.

SECTION 12.6.        Obligors’ Obligations Absolute. Nothing contained herein
shall impair, as among the Obligors and the Noteholders, the obligation of the
Obligors to pay to the Noteholders all amounts payable in respect of the Notes
as and when the same shall become due and payable in accordance with the terms
thereof, or prevent the Noteholders from exercising all rights, powers and
remedies otherwise permitted by applicable law or upon an Event of Default with
respect to the Notes.

SECTION 12.7.        Certain Payments and Distributions. Nothing contained
herein shall prohibit the payment or distribution on account of Notes that is
made in the form of equity securities of Obligors, or in the form of debt
securities or other evidences of Indebtedness that are subordinated in right of
payment to Senior Debt at least to the extent and the same terms as provided for
in this Agreement.

SECTION 12.8.        Legend. Each Note now or hereafter issued shall bear on its
face a clear and conspicuous legend that it is subject to the terms of this
Article.

SECTION 12.9.        No Waiver or Impairment of Subordination Provisions. The
subordination effected by this Agreement is a continuing subordination, and each
Noteholder hereby agrees that at any time and from time to time, without notice
to it, but subject in each case to any limitation set forth in the definition of
Senior Debt: (a) the time for any Obligor’s performance of or compliance with
any of its agreements contained in any Senior Debt agreement may be extended or
such performance or compliance may be waived by the applicable Senior Lenders;
(b) a Senior Debt agreement may be amended for the purpose of adding any
provisions thereto or increasing the amount of, or changing the terms of, the
Senior Debt or changing in any manner the rights of any Senior Lender or any
obligor thereunder; (c) payment of any of Senior Debt or any portion thereof may
be extended; (d) the maturity of the Senior Debt may be accelerated on a default
or an event of default; and (e) any collateral security therefor may be
exchanged, sold, surrendered, released or otherwise dealt with, in accordance
with the terms of any Senior Debt Agreements; all without impairing or affecting
the obligations of the Noteholders. Each Noteholder hereby unconditionally
waives notice of the incurring of Senior Debt or any part thereof and reliance
by any Senior Lender upon the subordination of the Notes to Senior Debt.

SECTION 12.10.        Exclusion for Collateral. Notwithstanding anything in this
Article 12 to the contrary, none of the provisions of this Article 12 (other
than this Section 12.10) shall apply to the Collateral or to any payments,
distributions or proceeds, whether in cash, securities or property, deriving
from or made on account of the Collateral, whether received in the ordinary
course, upon foreclosure, upon transfer in lieu of foreclosure, as a
distribution or payment in any Proceeding, through voluntary or mandatory
prepayment or otherwise, and whether or not a Default or Event of Default shall
have occurred and be continuing. Without limitation to the foregoing, no
provision of this Article 12 shall in any way limit or impair the rights of any
Noteholder to receive and retain any amount on account of any Collateral and to
apply such amount to the Notes, the obligations of the Guarantors under Article
8 and any other obligations held by such Noteholder and secured by such
Collateral, and the Senior Lenders’ reliance on the subordination provisions set
forth in this Article 12 is expressly made subject to each Noteholder’s right to
receive and retain any amount on account of any Collateral and to apply such
amount to the Notes, the obligations of the Guarantors under Article 8 and any
other obligations held by such Noteholder at any time, whether or not the Senior
Debt has been paid in full or otherwise.

SECTION 12.11.        Reliance by Senior Lenders on Subordination Provisions.
Each Noteholder, by accepting a Note, and each Obligor acknowledges and agrees
that the subordination provisions contained in this Article 12 are, and are
intended to be, an inducement and a consideration to each holder of any Senior
Debt, whether such Senior Debt was created or acquired before or after the
issuance of the Notes, to acquire and continue to hold, or to continue to hold,
such Senior Debt and such holder of such Senior Debt shall be deemed
conclusively to have relied on such subordination provisions in acquiring and
continuing to hold, or in continuing to hold, such Senior Debt.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

HORIZON OFFSHORE, INC.

 

 

 

              By:
/s/ David W. Sharp
    Name: David W. Sharp     Title: Executive Vice President and Chief Financial
Officer

 

GUARANTORS

:



 

HORIZON VESSELS, INC.

 

 

 

              By:
/s/ David W. Sharp
    Name: David W. Sharp     Title: Executive Vice President and Chief Financial
Officer

 

 

HORIZON OFFSHORE CONTRACTORS, INC.

 

 

 

              By:
/s/ David W. Sharp
    Name: David W. Sharp     Title: Executive Vice President and Chief Financial
Officer

 

 

HORIZON SUBSEA SERVICES, INC.

 

 

 

              By:
/s/ David W. Sharp
    Name: David W. Sharp     Title: Executive Vice President and Chief Financial
Officer

 

 

HORIZON VESSELS INTERNATIONAL, LTD.

 

 

 

              By:
/s/ David W. Sharp
    Name: David W. Sharp     Title: Executive Vice President and Chief Financial
Officer

 

 

HorizEN, LLC

 

 

 

              By:
/s/ David W. Sharp
    Name: David W. Sharp     Title: Executive Vice President and Chief Financial
Officer

 

 

ECH OFFSHORE, S. de R.L. de C.V.

 

 

 

              By:
/s/ David W. Sharp
    Name: David W. Sharp     Title: Executive Vice President and Chief Financial
Officer

 

 

HOC OFFSHORE, S. de R.L. de C.V.

 

 

 

              By:
/s/ David W. Sharp
    Name: David W. Sharp     Title: Executive Vice President and Chief Financial
Officer

 

  INITIAL PURACHASERS:         ELLIOTT ASSOCIATES, L.P.       By:
Elliott Capital Advisors, L.P.,
as General Partner
        By: Braxton Associates, Inc.,
as General Partner         By:
/s/ Elliot Greenberg
    Name: Elliot Greenberg     Title: Vice President       Address:   712 Fifth
Avenue
36th Floor
New York, New York 10019

 

        ELLIOTT INTERNATIONAL, L.P.       By:
Elliott International Capital Advisors Inc.,
as Attorney-in-Fact
        By:
/s/ Elliot Greenberg
    Name: Elliot Greenberg     Title: Vice President         Address:   712
Fifth Avenue
36th Floor
New York, New York 10019      

 

        FALCON MEZZANINE PARTNERS, LP       By:
Falcon Mezzanine Investments, LLC, its
General Partner
        By:
/s/ Eric Rogoff
    Name: Eric Rogoff     Title: Vice President         Address:   60 Kendrick
Street
Needham, Massachusetts 02494   Telecopier No.: (781) 247-7299      

 

        D. E. SHAW LAMINAR PORTFOLIOS, L.L.C.       By:
/s/ Max Holmes
    Name: Max Holmes     Title: Authorized Signatory         Address:   120 West
45th St.
New York, New York 10036   Telecopier No.: (781) 247-7299      

 

        B. RILEY & CO., INC.       By:
/s/ Bryant Riley
    Name:  Bryant Riley     Title:  Chairman         Address:   11150 Santa
Monica Blvd., Suite 750
Los Angeles, CA 90025      

 

        SACC PARTNERS, LP       By:
/s/ Tom Kelleher
    Name:  Tom Kelleher     Title:  General Partner         Address:   11150
Santa Monica Blvd., Suite 750
Los Angeles, CA 90025   Telecopier No.: (781) 247-7299      

 

        LLOYD I. MILLER       By:
/s/ Lloyd I. Miller
    Name:  Lloyd I. Miller     in his individual capacity         Address:  
4550 Gordon Drive
Naples, FL 34102      

 

        MILFAM I, L.P.       By:
/s/ Lloyd I. Miller
    Name:  Lloyd I. Miller     iTitle: Limited Partner         Address:   4550
Gordon Drive
Naples, FL 34102      

 

        HIGHLAND CRUSADER OFFSHORE PARTNERS       By:
/s/ Kurt Plumer
    Name: Kurt Plumer     iTitle: General Partner         Address:   13455 Noel
Road, Suite 1300
Dallas, TX 75240      

EXHIBIT A
FORM OF NOTE

 

EXHIBIT B
FORM OF AGREEMENT TO BE BOUND AS GUARANTOR

AGREEMENT TO BE BOUND AS GUARANTOR (this "Agreement"), dated as of ____________,
20__ by ______________ ("New Guarantor") in favor of the Noteholders in
connection with that certain Purchase Agreement, dated as of May 27, 2004, among
Horizon Offshore, Inc., as Issuer (the "Issuer"), the Guarantors listed on the
signature pages thereof, as Guarantors (the "Guarantors"), and the Purchasers
listed on the signature pages thereof, as Initial Purchasers, pursuant to which
the Issuer has issued its 18% Subordinated Secured Notes due March 31, 2007,
guaranteed by the Guarantors.

WHEREAS, the Issuer is obligated pursuant to Section 6.1.8 of the Purchase
Agreement to cause the New Guarantor to become a Guarantor under the Purchase
Agreement; and

WHEREAS, the New Guarantor is executing this document pursuant to Section 6.1.8
of the Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantor
hereby agrees as follows:

1.        Definitions.    (a)    Capitalized terms used herein without
definition shall have the meanings assigned to them in the Purchase Agreement.

(b)      For all purposes of this Agreement, except as otherwise herein
expressly provided or unless the context otherwise requires: (i) the terms and
expression used herein shall have the same meanings as corresponding terms and
expressions used in the Purchase Agreement; and (ii) the words "herein,"
"hereof" and "hereby" and other words of similar import used in this Agreement
refer to this Agreement as a whole and not to any particular section hereof.

2.        Agreement to Guarantee.    The New Guarantor hereby agrees, jointly
and severally with all other Guarantors, to guarantee, on the basis set forth in
Article 8 of the Purchase Agreement, the Issuer’s obligations under the Notes on
the terms and subject to the conditions set forth in Article 8 of the Purchase
Agreement and to be bound by all other applicable provisions of the Purchase
Agreement. From and after the date hereof, the New Guarantor shall be a
Guarantor for all purposes under the Purchase Agreement and the Notes.

3.        Ratification of Purchase Agreement.    Except as expressly amended
hereby, the Purchase Agreement is in all respects ratified and confirmed and all
the terms, conditions and provisions thereof shall remain in full force and
effect.

4.        Further Assurances.    At any time and from time to time, upon the
request and at the sole expense of the New Guarantor, the New Guarantor will
promptly and duly execute and deliver any and all further instruments and
documents and take such further action as the Noteholders reasonably deem
necessary to effect the purposes of this Agreement.

5.        Binding Effect.    This Agreement shall be binding upon the New
Guarantor and shall inure to the benefit of the Noteholders and their respective
successors and assigns.

6.        Governing Law.    THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.



 

[NAME OF NEW GUARANTOR]

 

 

 

              By:
 
    Name:     Title:

 